

Exhibit 10.1


CONFIDENTIAL TREATMENT REQUESTED


Confidential material has been separately filed with the Securities and Exchange
Commission under an application for confidential treatment. Terms, for which
confidential treatment has been requested, have been omitted and marked as
redacted.










LIMITED LIABILITY COMPANY AGREEMENT
OF
COPPERHEAD VENTURES, LLC


THIS LIMITED LIABILITY COMPANY AGREEMENT OF COPPERHEAD VENTURES, LLC (this
“Agreement”) is made as of the 8th day of September, 2006, by and among ISSUED
HOLDINGS CAPITAL CORPORATION, a Virginia corporation (“IHCC”), DBAH CAPITAL,
LLC, a Delaware limited liability company (“DBAH”), and DARTMOUTH INVESTMENTS,
LLP (“Advisors”), a Texas limited liability partnership, which agree to form a
limited liability company upon the following terms and conditions:


1. FORMATION AND TERM.
 
 

1.1.  
Formation.

 
The Company was formed upon the filing of its certificate of formation with the
Delaware Secretary of State on July 24, 2006.
 

1.2.  
Term.

 
The term of the Company shall begin on the date of the filing of the certificate
of formation and the Company shall continue until dissolved and wound up in
accordance with this Agreement.
 
 

1.3.  
Name.

 
The name of the Company is Copperhead Ventures, LLC. The business of the Company
may be conducted under such trade or fictitious names as the Directors may
determine.
 

1.4.  
Principal Office.

 
The principal office of the Company, at which the records required to be
maintained by the Act are to kept, shall be at 4551 Cox Road, Suite 300, Glen
Allen, Virginia, 23060, or such other place as the Directors may determine. The
Directors shall give notice to the Members of any change of the principal
office.

 

--------------------------------------------------------------------------------

 

Registered Agent.
The Company’s agent for service of process shall be Capitol Services, Inc. or
such other person as the Directors may designate.



2.  
DEFINITIONS.

 
The following terms used in this Agreement shall (unless otherwise expressly
provided herein or unless the context otherwise requires) have the following
respective meanings:


Act.


The Delaware Limited Liability Company Act, as it may be amended or superseded
from time to time.


Advisors.


Dartmouth Investments, LLP.


Advisors Note.


The Promissory Note issued by Advisors to the Company as provided in
Section 5.2(c).


Affiliate.


 
When used with reference to a specified Person:
 

(i)  
any Person directly or indirectly Controlling, Controlled by, or under common
Control with, the specified Person;

 

(ii)  
any Person owning or Controlling fifteen percent (15%) or more of the
outstanding voting securities of the specified Person;

 

(iii)  
any Person that is an officer, director, partner or trustee of, or serves in a
similar capacity with respect to the specified Person, or of which the specified
Person is an officer, director, partner or trustee; and

 

(iv)  
any relative or spouse of the specified Person.

 
Annual Business Plan.


The annual business plan of the Company described in Section 8.7.


Approved Investment.


An investment approved by the Board as provided in Section 8.3(b)(i).

 
2

--------------------------------------------------------------------------------

 

Auditor.


BDO Seidman LLP or another nationally recognized accounting firm agreed upon by
the Board, as provided in Section 8.3(b), to serve as the independent auditors
for the Company.


Available Surplus.
 
All amounts, if any, able to be released to Commercial Capital on a Payment Date
from the surplus account for the CCAO Series 2 Trust Collateralized Bonds
pursuant to Sections 9(xiii) and (xiv) of the Series 2 Supplement with respect
to that Payment Date, other than amounts related to the Series 2 Excluded
Assets.
 
Bankruptcy.

(i)  
The entry of an order for relief with respect to a Member in proceedings under
the United States Bankruptcy Code, as amended or superseded from time to time;

 

(ii)  
The filing of an application by a Member for, or its consent to, the appointment
of a trustee, receiver or custodian of its assets;

 

(iii)  
The making by a Member of a general assignment for the benefit of creditors;

 

(iv)  
The entry of an order, judgment or decree by any court of competent jurisdiction
appointing a trustee, receiver or custodian of the assets of a Member unless the
proceedings and the person appointed are dismissed within ninety (90) days;

 

(v)  
The failure by a Member generally to pay its debts as the debts become due
within the meaning of Section 303(h)(1) of the United States Bankruptcy Code or
the admission in writing of its inability to pay its debts as they become due;
or

 

(vi)  
A Member’s Interest becoming subject to the enforcement of any rights of a
creditor of a Member, whether arising out of an attempted charge upon such
Member’s Interest by judicial process or otherwise, if such Member shall fail to
obtain the release of those enforcement rights, whether by legal process,
bonding, or otherwise, within ninety (90) days after actual notice of such
creditor’s action.

 
Bankrupt Member.


A Member that is the subject of Bankruptcy.


Base Indenture.

 
3

--------------------------------------------------------------------------------

 

The Indenture dated as of November 1, 1993, as amended, between Commercial
Capital and the Trustee.


Board.


The Board of Directors described in Section 8.1.


Capital Account.


As of any date, with respect to any Member, the capital account maintained for
such Member as determined under Section 5.5.


Capital Contribution.


The total amount of money and the agreed upon fair market value of any property
contributed to the Company by a Member or its predecessor in interest on the
date of contribution.


Cash Determination Date.


The last day of the six (6) consecutive calendar month period described in
Section 7.3.


Cash Percentage.


As of the last day of any calendar month, the percentage of the Company’s Net
Assets represented by cash, cash equivalents and short term instruments with
original maturities of ninety (90) days or fewer.


Cause.


Cause for removal of the Manager as defined in Section 8.6(e).


CCAO Series 2 Trust Collateralized Bonds


The bonds issued by Commercial Capital pursuant to the Base Indenture and the
Series 2 Supplement.


CCAO Series 3 Trust Collateralized Bonds


The bonds issued by Commercial Capital pursuant to the Base Indenture and the
Series 3 Supplement.


CCAO Series 2 Assets.


The benefits of the Derivative Payments Agreement contributed to the Company by
IHCC as described in Sections 5.2(b)(iii).

 
4

--------------------------------------------------------------------------------

 

CCAO Series 3 Assets.


The security and redemption rights contributed to the Company by IHCC as
described in Sections 5.2(b)(i) and (ii).


Change in Control Notice.


A notice from IHCC delivered pursuant to Section 15.3.


Change in Control Transaction.


A transaction or series of transactions in which a party that is not an
Affiliate of Dynex Capital will acquire more than twenty-five percent (25%) of
the voting securities of Dynex Capital to be outstanding after that transaction
or series of transactions.


Code.


The United States Internal Revenue Code of 1986, as amended, and any successor
statute thereto.


Commercial Capital.
 
Commercial Capital Access One, Inc., a Virginia corporation, together with its
successors and assigns.
 
Company.


Copperhead Ventures, LLC.


Company Business.


The business of the Company described in Section 4.


Company Minimum Gain.


As of any date, the amount determined under Regulations Sections 1.704-2(b)(2)
and 1.704-2(d).


Company Nonrecourse Deductions.


The amount of deductions of the Company calculated under Regulations Section
1.704-2(c).


Company Revenues.

 
5

--------------------------------------------------------------------------------

 

All cash revenue from the operation of the Company Business, interest income
received during the year, and reserves set aside in prior years and no longer
deemed necessary for the Company Business, as determined by the Board.


Control.


The possession by any person or related group of persons, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of a Person, whether through ownership of voting securities or
partnership interests, by contract or otherwise.


Controlled.


To be under the Control of the specified Person.


Controls or Controlling.
 
The possession of Control.


DBAH Directors.


The Directors designated by DBAH.


Debt Service.


As the context requires, the amounts, including principal and interest, paid,
payable or due with respect to any loans to the Company, or to which the
property or assets of the Company are subject.


Derivative Payments Agreement.


The Derivative Payments Agreement in the form of Exhibit B between the Company
and IHCC.


Director.


Any individual designated by a Voting Member to serve on the Board.


Disposition.


The sale, assignment, transfer or other disposition, in any manner, whether
voluntarily or involuntarily, by operation of law or otherwise.


Dynex Capital


Dynex Capital, Inc., a Virginia corporation.

 
6

--------------------------------------------------------------------------------

 

Dynex Entity. 


Each of Dynex Capital, Inc. and its Affiliates.


Dynex Special Withdrawal Notice.


A notice from IHCC delivered pursuant to Sections 15.3(b) or (c).


Election Notice.


A notice delivered by a Non-Withdrawing Member pursuant to Section 13.5(b).


Gain or Loss from Sale.


Any gain or loss for federal income tax purposes resulting from the sale or
other disposition of any or all of the Company’s assets not in the ordinary
course of business, except that for purposes of Capital Account adjustments,
such gain or loss shall be computed by reference to the value on the books of
the Company (determined in accordance with Regulations Sections
1.704-1(b)(2)(iv)(g) and 1.704-3(d)) as of the date of sale or other disposition
rather than by reference to the adjusted tax basis of such property as of that
date.


IHCC Directors.


The Directors designated by IHCC.


Interest.


The ownership interest of a Member in the Company at any particular time,
including the right of the Member to any and all benefits to which the Member is
entitled and the obligations to which the Member is subject under this
Agreement. The initial Interests of the Members, expressed as a percentage, are
set forth on Exhibit A.


Limited Guaranty


The Guaranty and Indemnification Agreement dated as of October 30, 1997, as
defined in the Series 2 Supplement.


Loan Notice.


The notice described in Section 5.3(a)(ii) of a Member’s intent to lend to the
Company under Section 5.3(a)(i), which shall specify the amount of the proposed
loan and the purposes therefor.


Management Fee.


The Management Fee provided for in Section 9.1(b).

 
7

--------------------------------------------------------------------------------

 



Manager.


Dynex Capital or another person designated as manager in accordance with Section
8.6.


Mandatory Excess Cash Distribution.


A distribution required by Section 7.3.


Measuring Date.


See Section 13.5.


Members.


IHCC, DBAH, Advisors and any additions or successors thereto that are admitted
as Members.


Member Nonrecourse Debt.


A nonrecourse debt of the Company as described in Regulations Section
1.704-2(b)(4).


Member Nonrecourse Debt Minimum Gain.


As of any date, the amount determined under Regulations Section l.704-2(i)(3).


Member Nonrecourse Deductions.


With respect to a Member Nonrecourse Debt, the items of loss, deduction, and
expenditure attributable to such Member Nonrecourse Debt under Regulations
Section 1.704-2(i)(2).


Modified Negative Capital Account.


The deficit balance of a Capital Account in excess of the amount of the deficit,
if any, a Member is obligated to contribute to the Company under the Agreement
or is deemed obligated to restore pursuant to the Code Section 704(b)
Regulations.


Net Assets


The total assets of the Company less any loans to the Company, or other
obligations of the Company incurred to fund the purchase of investments.


Net Cash from Operations.


For any taxable year, the excess of Company Revenues over the sum of (1)
Operating Expenses of the Company paid in cash during the year, (2) Debt
Service, (3) the cost of

 
8

--------------------------------------------------------------------------------

 

any Approved Investments made during the year plus any reserves established by
the Board for the making of Approved Investments, and (4) any reasonable
reserves, as determined by the Board or in accordance with the Annual Business
Plan, for Operating Expenses in succeeding years, for the repair, replacement or
preservation during the current or subsequent years of any Company asset, for
Debt Service, or for contingencies and unanticipated obligations.


Net Income or Net Loss.


For each taxable year, the Company’s taxable income or taxable loss for such
year, as determined under Section 703(a) of the Code, and Regulations Section
1.703-1, but with the following adjustments:



(i)  
Any tax exempt income, as described in Section 705(a)(1)(B) of the Code,
realized by the Company during such year and not otherwise taken into account in
computing Net Income or Net Loss shall be included as an item of gross income;

 

(ii)  
Any expenditures of the Company described in Section 705(a)(2)(B) of the Code
for such Fiscal Year or treated as being so described in Regulations Section
1.704-1(b)(2)(iv)(i) and not otherwise taken into account in this subsection
shall be subtracted from such taxable income or taxable loss; and

 

(iii)  
Notwithstanding any other provision of this definition, any items that are
specially or curatively allocated pursuant to Section 7 shall not be taken into
account in computing Net Income or Net Loss.

 
Net Proceeds from Financing.
 
Net cash realized by the Company from borrowing by the Company or refinancing of
indebtedness of the Company, reduced by (1) all expenses related to the
borrowing or refinancing, (2) the amount applied, as determined by the Board,
toward the payment of any indebtedness of the Company or other expenditures on
behalf of the Company, (3) the cost of any Approved Investments to be made with
the proceeds plus any reserves established by the Board for the making of
Approved Investments, and (4) reasonable reserves, as determined by the Board,
to satisfy other obligations of the Company or anticipated expenditures.


Non-Withdrawing Member.


A Voting Member that receives a Withdrawal Notice.


Operating Expenses.


All costs and expenses of ownership and operation of the Company’s assets and
the Company Business, including, but not limited to, payroll costs, costs of
materials, taxes,

 
9

--------------------------------------------------------------------------------

 

insurance premiums, utility costs, costs of repairs and maintenance, costs for
general, administrative and overhead, audit expenses, and any other expenses
incurred in the ordinary course of operating the Company Business.


Opposing Member.


A Voting Member that receives a Sale Notice as provided in Section 13.7.


Payment Date.


A Payment Date as defined for the purposes of the Series 2 Supplement.


Permitted Transferees.


The Persons described in Section 13.3.


Person.


Any individual, corporation, partnership, limited liability company, firm, joint
venture, association, trust or unincorporated organization, a government, or any
agency, authority or political subdivision thereof, or any other entity.


Prime Rate.


The annual prime rate (or base rate) reported in the “Money Rates” column or
section of The Wall Street Journal as being the base rate on corporate loans at
larger U.S. Money Center commercial banks on the first date on which The Wall
Street Journal is published in each month. In the event The Wall Street Journal
ceases publication of the Prime Rate, then the “Prime Rate” shall mean the
“prime rate” or “base rate” announced by Bank of America, N.A. or the successor
to substantially all of its assets and business (whether or not such rate has
actually been charged by that bank). In the event that bank discontinues the
practice of announcing that rate, Prime Rate shall mean the highest rate charged
by that bank on short-term, unsecured loans to its most credit-worthy large
corporate borrowers.


Proportionate Share.


The share equal to the Member’s Interest.


Regulations.


Regulations issued under the Code by the Department of the Treasury, as amended
from time to time.


Regulatory Notice.


A notice delivered pursuant to Section 15.4.

 
10

--------------------------------------------------------------------------------

 



Rules.


The American Arbitration Association rules described in Section 20.1.


Sale Notice.


A notice delivered pursuant to Section 13.7.


Selling Member.


A Voting Member that delivers a Sale Notice as provided in Section 13.7.


Series 2 Collateralized Bonds.
 
CCAO Trust Collateralized Bonds, Series 2, Class E, Class F and Class G.
 
Series 2 Excluded Assets
 
Amounts included in and to be distributed to Commercial Capital in accordance
with Section 9(xiv) of the Series 2 Supplement that result from the net purchase
proceeds received from the purchase of defaulted loans by SunAmerica or its
designee pursuant to the Limited Guaranty.
 
Series 2 Supplement.
 
Series Supplement dated as of October 1, 1997 to the Base Indenture between
Commercial Capital, as Issuer, and the Trustee.
 
Series 3 Collateralized Bonds.
 
CCAO Trust Collateralized Bonds, Series 3, Class F, Class G and Class H.
 
Series 3 Excluded Assets
 
The Class 3R, representing the residual certificate for pursuant to the Series 3
Supplement, and all accumulated and unpaid interest on the Series 3
Collateralized Bonds.
 
Series 3 Supplement.
 
Series Supplement dated as of December 1, 1998 to the Base Indenture between
Commercial Capital, as Issuer, and the Trustee.
 
Trustee.

 
11

--------------------------------------------------------------------------------

 

JPMorgan Chase Bank, National Association (formerly known as The Chase Manhattan
Bank and successor by merger to Chase Bank of Texas, National Association
(formerly known as Texas Commerce Bank National Association)), as Trustee.


Successor in Interest.


The Person who succeeds to an Interest upon the Bankruptcy of a Member.


United States Bankruptcy Code.


Title 11 of the United States Code, as amended from time to time.
 
Voting Members.
 
IHCC and DBAH, and any successor to their Interests that are admitted as
Members.
 
Withdrawal Notice.
 
A notice of withdrawal delivered pursuant to Section 13.5(a).
 
Withdrawing Member.
 
A Voting Member that delivers a Withdrawal Notice.
 

3.  
NAME AND PLACE OF BUSINESS.

 
 

3.1.  
Name.

 
No Member shall have the right to use, and each Member agrees not to use, any
trade or service names, marks, emblems or logos owned by or licensed to the
Company other than on behalf of the Company.
 

3.2.  
Place of Business.

 
 
The principal place of business of the Company shall be 4551 Cox Road, Suite
300, Glen Allen, Virginia, 23060, or such other place as the Board may
determine.
 

4.  
BUSINESS OF COMPANY.

 
The Company Business shall consist of the ownership and management of a
portfolio of residential mortgage backed debt securities, commercial mortgage
backed debt securities, asset-backed debt securities, and other similar
financial instruments, including derivative securities, and equity securities.
The Company will seek to diversify its investments and allocation of the
Company’s capital. The Company shall not engage in any other business or
activity without the mutual consent of the Voting Members, which consent may be
withheld in the sole discretion of either Voting Member. Notwithstanding
anything contained herein to the contrary, each investment made by the Company
must
 

 
12

--------------------------------------------------------------------------------

 

comply with DBAH’s Anti-Money Laundering and Compliance requirements (which
shall be consistent with the requirements applicable to Affiliates of DBAH),
and, unless otherwise approved by DBAH, all securities trading activity by the
Company must be completed through a registered broker-dealer.
 

5.  
MEMBERS AND CAPITAL CONTRIBUTIONS.

 
 

5.1.  
Members.

 
Each Member has entered into this Agreement in reliance upon the unique
knowledge, experience and expertise of the Voting Members in the development and
operation of the Company Business. Accordingly, no Member shall be required to
accept performance under this Agreement from any Person other than a Member or a
Person to whom a Member is permitted to make a Disposition of its Interest,
except as otherwise specifically provided in this Agreement.
 

5.2.  
Initial Capital Contributions.

 

(a)  
All Capital Contributions shall be made by the close of business on
September 15, 2006, to be deemed made effective September 16, 2006.

 

(b)  
IHCC will contribute (or cause to be contributed) the following assets to the
Company as Capital Contributions:

 

(i)  
Its ownership interests in the Series 3 Collateralized Bonds;

 

(ii)  
IHCC will cause Commercial Capital to assign its optional right to redeem all of
the outstanding CCAO Series 3 Trust Collateralized Bonds; and

 

(iii)  
IHCC will deliver an executed copy of the Derivative Payments Agreement with the
Company in the form of Exhibit B pursuant to which IHCC will agree to pay to the
Company amounts equal to (A) the cash flow received by Commercial Capital with
respect to the Available Surplus and (B) the cash flow received by IHCC with
respect to the Series 2 Collateralized Bonds.

 
The Members hereby agree that the IHCC capital contribution pursuant to this
Section 5.2 is not intended to include the Series 2 Excluded Assets and the
Series 3 Excluded Assets.


The Members agree that the value of the Capital Contributions of IHCC described
above are deemed to be Thirty Six Million Five Hundred Thousand Dollars
($36,500,000.00), consisting of [REDACTED PURSUANT TO CONFIDENTIAL TREATMENT
REQUEST] with respect to the assets described in subparagraphs (i) and (ii), and
[REDACTED PURSUANT TO CONFIDENTIAL TREATMENT REQUEST] with respect to the assets
described in subparagraph (iii).

 
13

--------------------------------------------------------------------------------

 




(c)  
(i)Advisors will contribute $184,000 to the Company as a Capital Contribution in
the form of a promissory note in that principal amount (the “Advisors Note”)
bearing interest at a rate equal to the Prime Rate in the form attached as
Exhibit C.

  (ii) The Company will forgive the remaining principal balance of the Advisors
Note on March 15, 2009; provided that on that date Advisor remains a Member of
the Company.

 

(d)  
DBAH will contribute to the Company as a Capital Contribution cash in an amount
equal to Thirty Six Million Five Hundred Thousand Dollars ($36,500,000.00).

 
 

5.3.  
Additional Capital.

 

(a)  
(i)If the Board determines that additional capital, in excess of that which the
Members are obligated to contribute to the Company pursuant to Section 5.2, is
needed by the Company to avoid a default by the Company with respect to Debt
Service or other Company obligations incurred in accordance with this Agreement,
to carry out the Business Plan or to protect and preserve the value of the
Company’s assets or property, the Board shall notify the Members of the
additional required capital. A Member may, but shall not be required to, lend
money to the Company, which loan shall bear interest at a fluctuating rate equal
to two (2) percentage points above the Prime Rate (but in no event at an
interest rate higher than the maximum rate legally permitted). Any such loan
shall be repaid in full before any distributions are made under Section 7.

 

   
 
(ii)If any Member proposes to lend to the Company under Section 5.3(a)(i), that
Member shall give a Loan Notice to the other Members. The other Members shall
have the right to lend to the Company their respective Proportionate Shares of
the loan amount, by giving notice to the first Member within fifteen (15) days
after the Loan Notice is given, and such loan to the Company shall be made
within that time period.

 

5.4.  
Guaranty of Company Indebtedness.

 
The Members shall not be obligated to guarantee Company indebtedness unless all
Voting Members agree to do so.
 
 

5.5.  
Additional General Provisions on Capital and Obligations of Members.

 

(a)  
(i)A Capital Account shall be established and maintained for each Member. A
Member shall have a single Capital Account,

 
 
 
 
14

--------------------------------------------------------------------------------

 
 
 

(b)  
regardless of the time or manner in which any portions of the Member’s Interest
were acquired. If an Interest is transferred in accordance with this Agreement,
the transferee shall succeed to the Capital Account of the transferor to the
extent it relates to the transferred Interest.

 

 
(c)
In accordance with Regulations Section 1.704-1(b)(2)(iv), a Member’s Capital
Account shall consist of (A) the sum of (1) its Capital Contributions, (2)
allocations to it of Net Income and Gain from Sale (or items thereof) (other
than gain under Section 6.6) including income and gain exempt from tax, and (3)
the amount of any Company liabilities assumed by that Member or which are
secured by any Company assets distributed to that Member (to the extent of the
value of the securing assets), minus (B) the sum of (1) the cash and fair market
value of property distributed to it by the Company, (2) the amount of any
liabilities of that Member assumed by the Company or secured by any property
contributed by that Member to the Company, (3) allocations to it of expenditures
of the Company described in Section 705(a)(2)(B) of the Code or treated as such
expenditures under the Regulations, and (4) allocations to it of Net Loss and
Loss from Sale (or items thereof).

 

(iii)  
(A)In accordance with Regulations Section 1.704-1(b)(2)(iv)(f), the book value
of the Company’s assets shall be revalued and the Capital Account of each Member
shall be adjusted to reflect a revaluation of the Company’s assets upon the
occurrence of the following events:

 

(1)  
The contribution of money or other property (other than a de minimis amount) to
the Company by a new or existing Member as consideration for an Interest;

 

(2)  
The distribution of money or other property (other than a de minimis amount) by
the Company to a retiring or continuing Member as consideration for an Interest;
or

 

(3)  
The liquidation of the Company within the meaning of Regulation Section 1
.704-1(b)(2)(ii)(g).

 

 
(B)
The adjustment shall be based on the fair market value of Company property
(taking Section 7701(g) of the Code into account) on the date of adjustment, and
shall reflect the manner in which the unrealized income, gain, loss or deduction
inherent in the property (that has not previously been reflected in the Capital
Accounts) would have been

 

 
15

--------------------------------------------------------------------------------

 

allocated among the Members if there had been a taxable disposition of the
property for fair market value on that date.
 

(iv)  
If, pursuant to Regulations Section 1.704-1(b)(2)(iv)(d) or
1.704-1(b)(2)(iv)(f), any Company asset has a book value that differs from the
adjusted tax basis of that asset, then the Capital Accounts shall be adjusted in
accordance with Regulation Sections 1.704-1(b)(2)(iv)(g) and for allocations of
depreciation, depletion, amortization and gain or loss computed for book
purposes rather than tax purposes, with respect to such asset.

 

(v)  
If there is any basis adjustment pursuant to an election under Section 754 of
the Code, then the Capital Accounts shall be adjusted to the extent required by
the Regulations.

 

(vi)  
The principles in this Agreement governing the adjustments of Capital Accounts
are intended to satisfy the capital account maintenance requirements of
Regulation Section 1 .704-l(b)(2)(iv) and shall be construed consistently
therewith.

 

(b)  
No Member gives up any of its rights to be repaid its Capital Contribution in
favor of the other Members.

 

(c)  
No Member shall be paid interest on its Capital Account.

 

(d)  
No Member shall have the right to demand and receive any distribution from the
Company in any form other than cash, regardless of the nature of its Capital
Contribution.

 

(e)  
Except as otherwise provided in this Agreement, no Member shall have the right
to demand and receive property of the Company in return of its Capital
Contribution or in respect of its Interest until the termination of the Company.

 

(f)  
The liability of each Member to the Company or the other Members for the losses,
debts, liabilities and obligations of the Company shall be limited to paying its
Capital Contributions when due under the Agreement, its share of any
undistributed assets of the Company, and (only to the extent required by the Act
or other applicable law) any amounts previously distributed to it from the
Company.

 
 

5.6.  
No Third Party Beneficiaries.

 
The foregoing provisions of this Section are not intended to be for the benefit
of any creditor or other person to which any debts, liabilities or obligations
are owed by (or that otherwise has any claim against) the Company or any of the
Members; and no creditor or other person shall obtain any right under any of the
foregoing
 

 
16

--------------------------------------------------------------------------------

 

provisions or shall by reason of any of the foregoing provisions make any claim
in respect of any debt, liability or obligation (or otherwise) against the
Company or any of the Members.
 

6.  
ALLOCATIONS.

 
 

6.1.  
Net Income, Net Loss and Credits.

 
Subject to Sections 6.5 through 6.8, Net Income, Net Loss and tax credits shall
be allocated among the Members in proportion to their respective Interests.
 

6.2.  
Gain from Sale.

 
 

   
Subject to Sections 6.5 through 6.8, Gain from Sale shall be allocated among the
Members in proportion to their respective Interests.

 
 

6.3.  
Loss from Sale.

 
Subject to Sections 6.6 and 6.8, Loss from Sale shall be allocated among the
Members in proportion to their respective Interests.
 

6.4.  
Mid-Year Transfers.

 
In the case of an Interest that has been transferred during the year, unless
otherwise agreed by the parties to the transfer:
 

(a)  
All Net Income and Loss allocable to the Interest shall be allocated between the
transferor and the transferee in the ratio of the number of days in the year
before and after the effective date of the transfer without regard to the dates
during the year on which income was earned, losses were incurred or Net Cash
from Operations was distributed.

 

(b)  
Tax credits, if any, shall be allocated among the Members at the time the
property with respect to which the credit is claimed is placed in service.

 

(c)  
All Gain or Loss from Sale shall be allocated to the holder of the Interest as
of the date on which the Company recognizes that Gain or Loss from Sale.

 
 

6.5.  
Minimum Gain Chargeback.

 

(a)  
Notwithstanding anything to the contrary in this Agreement, if there is a net
decrease in the Company Minimum Gain during a fiscal year, then there shall be
allocated to the Members items of Company income and gain in accordance with the
Minimum Gain chargeback requirements of Regulations Section 1.704-2(f).

 

(b)  
Notwithstanding anything to the contrary in this Agreement, if there is a net
decrease in Member Nonrecourse Debt Minimum Gain during a fiscal

 
 
 
17

--------------------------------------------------------------------------------

 
 
 

(c)  
year, there shall be allocated to any Member with a share of that Member
Nonrecourse Debt Minimum Gain items of income and gain in accordance with the
requirements of Regulations Section 1 .704-2(i)(4).

 
 

6.6.  
Allocations to Reflect Book Value/Tax Disparity.

 
In accordance with Section 704(c) of the Code and the Regulations thereunder,
income, gain, loss, and deduction with respect to any property contributed to
the capital of the Company shall, solely for tax purposes, be allocated among
the Members so as to take into account any variation between the adjusted basis
of such property to the Company for federal income tax purposes and its agreed
upon fair market value at the time of contribution, such that any unrealized
gain or loss associated with such property at the time of the contribution is
allocated to the Member that contributed the property; and any additional gain
or loss associated with such property is allocated among the Members in
accordance with their respective Interests. In addition, if Company property is
revalued and the Capital Accounts are adjusted, then subsequent allocations of
income, gain, loss and deduction for tax purposes with respect to the revalued
property shall take into account the variation between the property’s adjusted
tax basis and book value in the same manner as under Section 704(c) of the Code
and Regulations.
 

6.7.  
Qualified Income Offset.

 
If a Member unexpectedly receives an adjustment, allocation, or distribution
described in Regulations Section 1.704-1(b)(2)(ii)(d)(4), (5) or (6) that
creates or increases a Modified Negative Capital Account, then items of income
or gain (consisting of a pro rata portion of each item of Company income,
including gross income and gain for such year) shall be allocated to that Member
in an amount and manner sufficient to eliminate, to the extent required by the
Regulations, the Modified Negative Capital Account created or increased by the
adjustments, allocations or distributions as quickly as possible. For purposes
of this Section 6.7, in determining whether a Member has a Modified Negative
Capital Account, there shall be taken into account those adjustments,
allocations and distributions that, as of the end of the year, are reasonably
expected to be made.
 

6.8.  
Member Nonrecourse Deductions.

 
Any Member Nonrecourse Deductions for any fiscal year shall be allocated to the
Member who bears the economic risk of loss with respect to the Member
Nonrecourse Debt to which such Member Nonrecourse Deductions are attributable in
accordance with Regulations Section 1.704-2(i)(1).
 

 
18

--------------------------------------------------------------------------------

 

DISTRIBUTIONS.
 
 

6.9.  
Net Cash from Operations.

 
Net Cash from Operations for any year shall be distributed to the Members at
such time as the Board shall determine, but not less than annually, in
proportion to their respective Interests.
 
 

6.10.  
Net Proceeds from Financing.

 
Net Proceeds from Financing shall be distributed to the Members (at such time as
the Board shall determine) in proportion to their respective Interests.
 

6.11.  
Mandatory Excess Cash Distribution.

 
If for any period greater than six (6) consecutive calendar months beginning
with the fourth (4th) calendar month next commencing after the date of this
Agreement, the Company’s Cash Percentage, as calculated as of the last day of
each calendar month for the purposes of Section 9.1(b), exceeds thirty percent
(30%), then unless otherwise directed by the Board, the Company shall distribute
to the Members within thirty (30) days following the last day of the applicable
six (6) consecutive calendar month period (the "Cash Determination Date") an
amount of cash sufficient to cause the Cash Percentage to be ten percent (10%)
or less as of the Cash Determination Date. Each Mandatory Excess Cash
Distribution made pursuant to this Section 7.3 shall be distributed to the
Members in proportion to their respective Interests.
 

6.12.  
Mid-Year Transfers.

 
In the case of an Interest that has been transferred during the year, unless
otherwise agreed by the parties to the transfer:
 

(a)  
Net Cash from Operations shall be distributed to the holder of the Interest on
the date of distribution.

 

(b)  
Net Proceeds from Financing allocable to the Interest shall be distributed to
the holder of the Interest on the date of distribution.

 
 

6.13.  
Outstanding Loans to Company.

 
Notwithstanding anything to the contrary contained in this Section 7 or in
Section 5.2(c) and except as provided below, no distributions shall be made to
any Member until all loans, together with interest accrued thereon, owed by that
Member to the Company have been repaid in full. Any distribution due to Advisors
while any of the principal or interest under the Advisors Note remains
outstanding shall be applied first to repay accrued and unpaid interest and then
to any unpaid principal of the Advisors Note. Advisors shall not receive any
cash
 

 
19

--------------------------------------------------------------------------------

 

distribution until the principal of and any interest accrued on the Advisors
Note have been repaid in full.
 
 

6.14.  
Other Payments to Advisors.

 

(a)  
The Members will negotiate in good faith with respect to the payment of
additional fees to Advisors in the event that Advisors is engaged by the Company
to and successfully facilitates the early redemption of the Series 2
Collateralized Bonds and/or the Series 3 Collateralized Bonds. To the extent
Advisors does not receive such fees in cash, the Members will negotiate in good
faith to adjust the distributions and allocations otherwise provided for in this
Section 7 and in Section 6.

 

(b)  
Advisors shall receive a one-time fee, payable upon the repayment, maturity,
sale or other liquidation of an investment of the Company, equal to one percent
(1.0%) of the purchase price of any investment made by the Company that was
introduced to the Company by Advisors. The fee payable to Advisors pursuant to
this subsection shall only be payable after the Company recovers its basis in
such investment plus a profit equal to the one-month London Interbank Offered
Rate compounded on a monthly basis from the inception of the investment.

 

7.  
MANAGEMENT.

 
 

7.1.  
Board of Directors.

 

(a)  
The Company Business shall be managed by a Board that shall consist initially of
two Directors, with the Voting Members each having the right to designate one
Director.

 

(b)  
The Board shall, subject to the approval rights and other requirements in
Section 4 and the approval rights reserved to the Voting Members in Sections
5.4, 16 and 17, and subject to Section 8.8, have exclusive authority and full
discretion with respect to the management of the Company Business.

 

(c)  
The Board shall act by resolution duly adopted at a meeting of the Board or by
consent in writing of all Directors. Directors may vote or give their consent in
person or by proxy.

 

(d)  
No action may be taken by the Board without the affirmative vote of at least two
Directors.

 
 

7.2.  
Appointment and Removal of Directors.

 

(a)  
Each Voting Member shall promptly designate its Director so that the Board shall
at all times consist of two Directors.

 
 
 
20

--------------------------------------------------------------------------------

 
 
 

(b)  
Either Voting Member may at any time, by notice to the other Members, remove any
or all of its Directors, with or without cause, and substitute new Directors to
serve in their stead. No Director shall be removed from office, with or without
cause, without the consent of the Voting Member that designated him.

 

(c)  
If any Director is unwilling or unable to serve or is removed from office by the
Voting Member that designated him, the Voting Member that designated him shall
designate the successor to that Director.

 

(d)  
The notice of a Voting Member appointing a Director shall in each case set forth
that Director’s business and residence addresses and business telephone number.

 

(e)  
Each Voting Member shall promptly give notice to the other Voting Member of any
change in the business or residence address or business telephone number of any
of its Directors.

 
 

7.3.  
Exercise of Authority Granted to the Board.

 

(a)  
Subject to the limitations of Section 8.3(b), the Board may delegate such
general or specific authority to the officers of the Company as it from time to
time considers desirable, and the officers of the Company may, subject to any
restraints or limitations imposed by the Board, exercise the authority granted
to them.

 

(b)  
Notwithstanding anything contained herein to the contrary, the authority to
determine the following matters with respect to the Company shall be retained by
the Board (subject to Section 8.6) and any action with respect thereto may be
taken by the officers of the Company (within such general or specific limits as
may be determined by the Board) only after the Board has approved the action in
question in accordance with this Section:

 

(i)  
Investing the assets of the Company (provided that the Manager may invest assets
of the Company in short term instruments with original maturities of ninety (90)
days or fewer and that are rated the equivalent of AAA by two of the three
national ratings agencies, without the approval of the Board);

 

(ii)  
Take any action that would have the effect of causing the Company not to cause
the redemption of the CCAO Series 3 Trust Collateralized Bonds issued pursuant
to the Series 3 Supplement in February 2009;

 

(iii)  
Appointing or removing the Manager, subject to Section 8.6(e);

 

(iv)  
Determining the amount and necessity for loans pursuant to Section 5.3(a);

 
 
 
21

--------------------------------------------------------------------------------

 
 
 

(v)  
Determining the amount and timing of distributions to the Members;

 

(vi)  
Entering into any transaction between the Company and any Member or any
Affiliate of a Member, other than a loan pursuant to Section 5.3(a);

 

(vii)  
Acquiring or starting up any new business activity within the Company Business;

 

(viii)  
Except as provided in Section 5.3(a), borrowing money, other than trade debt in
the ordinary course of the Company Business or as provided for in the Annual
Business Plan then in effect;

 

(ix)  
Pledging, placing in trust, assigning or otherwise encumbering any existing
property, now owned or hereafter acquired by the Company, excluding accounts
receivable from trade creditors, as collateral or security for any borrowing or
other obligation of the Company, except for pledges or deposits under workmen’s
compensation, unemployment insurance and social security laws or to secure the
performance of bids, tenders, contracts (other than for the repayment of money),
or leases, or to secure statutory obligations or surety or appeal bonds or to
secure indemnity, performance or similar bonds used in the ordinary course of
business;

 

(x)  
Selling or otherwise disposing of, or contracting to sell or otherwise dispose
of, any of the Company’s assets in any one transaction or in any series of
transactions out of the ordinary course of the Company Business, other than as
contemplated by the Annual Business Plan then in effect;

 

(xi)  
Causing the Company to be merged, pooled or combined with any other business or
enterprise;

 

(xii)  
Adopting overall financial policies for the Company including, without
limitation, adopting or changing significant tax or accounting principles or
policies, adopting the initial and subsequent Annual Business Plans or any
amendments thereto, or any change in the amount of any reserves to be maintained
by the Company;

 

(xiii)  
Assuming, guaranteeing (other than credit card obligations for employees),
endorsing or otherwise becoming liable for the obligations of any Person except
by endorsement for purposes of discount or collection of notes or other
instruments received by the Company from customers in the ordinary course of
business;

 

(xiv)  
Commencing or entering into the resolution of any actual or threatened
litigation involving the Company with respect to which the aggregate amount in
controversy exceeds $10,000 or that is otherwise material or seeking injunctive
relief against or on behalf of the Company;

 

(xv)  
Making loans or advances to any party, excluding advances for travel expenses;

 

(xvi)  
Entering into any contract or commitment obligating the Company to make
aggregate expenditures of more than $25,000;

 

(xvii)  
Dissolving the Company except as otherwise provided in Section 14.1(a)(i);

 

(xviii)  
Selecting or changing the Auditor;

 
 
 
22

--------------------------------------------------------------------------------

 
 
 

(xix)  
Changing the fiscal year of the Company or any accounting policy or procedure of
the Company, except as required by law;

 

(xx)  
Entering into any collective bargaining agreement;

 

(xxi)  
Amending or modifying any contract, agreement or arrangement required to be
approved by the Board pursuant to this Section 8.2(b);

 

(xxii)  
Declaring bankruptcy of the Company; and

 

(xxiii)  
Making any other decision material to the Company’s operations, management,
business or financial condition.

 
 

7.4.  
Chairman of the Board.

 

(a)  
The Chairman of the Board, who shall be one of the Directors, shall be selected
by each Voting Member on a rotating basis for a one (1) year term. The initial
Chairman of the Board shall be designated by DBAH.

 

(b)  
The Chairman of the Board shall preside at Board meetings.

 
 

7.5.  
Meetings of the Board.

 

(a)  
The Directors shall hold not less than four (4) regular meetings each year on
such dates and at such times as may be designated by the Board.

 

(b)  
Special meetings of the Board may be held at any time, upon call of the Manager
or any Director.

 

(c)  
Unless waived in writing by all of the Directors (before or after a meeting), at
least two (2) business days’ prior notice of any meeting shall

 
 
 
23

--------------------------------------------------------------------------------

 
 
 
 

(d)  
be given to each Director. Such notice shall, in the case of a special meeting,
state the purpose for which such meeting has been called. No business can be
conducted or action taken at such meeting that is not provided for in such
notice. Except as otherwise determined by the Board, the locations of all
meetings of the Board shall be alternated between locations within the United
States (unless otherwise agreed by the Voting Members) designated by each Voting
Member. Meetings of the Board shall be conducted in accordance with Roberts
Rules of Order.

 

(e)  
A quorum for any meeting of the Board shall be at least two (2) of the Directors
then in office.

 

(f)  
The Board shall cause to be kept a book of minutes of all of its meetings in
which there shall be recorded the time and place of such meeting, whether
regular or special, and if special, by whom such meeting was called, the notice
thereof given, the names of those present, and the proceedings thereof. Copies
of any consents in writing shall also be filed in such minute book.

 

(g)  
Members of the Board may participate in a meeting of the Board by means of
conference telephone or similar communications equipment by means of which all
persons participating in the meeting can hear each other, and such participation
shall constitute presence in person at such meeting. Either Voting Member may
permit its employees or employees of its Affiliates to attend Board meetings as
non-voting observers.

 
 

7.6.  
Manager.

 

(a)  
The Manager shall act as agent of the Company and shall have such powers as are
usually exercised by officers of a Delaware corporation and shall have the power
to bind the Company through the exercise of such powers, to the extent
consistent with the terms hereof.

 

(b)  
The initial Manager of the Company shall be Dynex Capital.

 

(c)  
Unless the Board otherwise approves as provided in Section 8.3(b)(ii), the
Manager shall take all actions necessary to cause the Company to exercise the
rights assigned to it by Commercial Capital to redeem the CCAO Series 3 Assets
in February 2009 in accordance with the terms of the Base Indenture and the
Series 3 Supplement or any other documents governing those securities.

 

(d)  
Unless the Board otherwise directs, the Manager shall take all actions necessary
to enforce, on behalf of the Company, the obligation of IHCC under the
Derivative Payments Agreement to cause the redemption of the CCAO Series 2 Trust
Collateralized Bonds at the earliest possible date that those bonds may be
redeemed.

 
 
 
24

--------------------------------------------------------------------------------

 
 
 
 

(e)  
The Manager may be removed for "Cause" (as defined below) by either Voting
Member, by the DBAH Directors or by the IHCC Directors. In the event of removal,
a new Manager reasonably acceptable to each Voting Member shall be appointed by
the Board. There shall be Cause to remove the Manager if the Manager or any
Affiliate of the Manager: (i) intentionally engages in dishonest conduct in
connection with the Manager's performance of services for the Company; (ii) is
convicted of, or pleads guilty or nolo contendere to, a felony or any crime
involving moral turpitude; (iii) willfully fails or refuses to perform the
Manager's material obligations under any agreement with the Company; (iv)
breaches in any material respect any fiduciary duties to the Company; or (v)
willfully breaches or violates in a material respect any law, rule or regulation
in connection with the Manager's performance of services for the Company.

 
 

7.7.  
Annual Business Plan.

 

(a)  
The Manager shall, on or before December 31 of each year, propose an annual
budget (collectively, the “Annual Business Plan”) for the Company for the next
fiscal year and submit that budget to the Board for its approval. The budget
shall include a profit and loss statement, a cash flow statement and a balance
sheet for the next fiscal year, as of year end, and proposals for deployment of
the Company's assets.

 

(b)  
The Board shall consider the adoption of the Annual Business Plan at a meeting
called for that purpose and may modify or adjust the Annual Business Plan or any
aspect thereof in such manner as it deems appropriate. The Company Business
shall be carried on in accordance with the Annual Business Plan as adopted by
the Board.

 
 

7.8.  
Limitation on Other Members’ Powers.

 
Except for designating and removing Directors pursuant to Sections 8.1(a) and
8.2, adopting a plan of liquidation and directing the Manager in winding up the
affairs of the Company after the dissolution of the Company pursuant to
Section 14.1(a)(i), as provided in Section 15.2, and executing certificates and
amendments thereof as described in Section 19; no Member acting alone shall,
without the consent of the Voting Members, have any right or authority, either
express or implied, to act for or bind the Company.
 

7.9.  
Execution of Documents.

 

(a)  
Any deed, deed of trust, bill of sale, lease agreement, security agreement,
financing statement, contract of sale or other contract or instrument purporting
to bind the Company or to convey or encumber any of the assets of the Company in
the ordinary course of business, may be signed by Stephen J. Benedetti in his
capacity as an executive officer of the Manager, or by another executive officer
of the Manager, after obtaining

 
 
 
25

--------------------------------------------------------------------------------

 
 
 
 

(b)  
the approval required by this Agreement, and no other signature shall be
required. For the purposes of this Agreement, “executive officer” shall have the
same meaning given that term under Rule 3b-7 promulgated by the Securities and
Exchange Commission under the Securities Exchange Act of 1934.

 

(c)  
Any Person dealing with the Company shall be entitled to rely on a certificate
of the Manager, as conclusive evidence of the incumbency of the Manager and its
authority to take action on behalf of the Company and shall be entitled to rely
on a copy of any resolution or other action taken by the Board and certified by
the Manager, as conclusive evidence of such action and of the authority of the
Manager to bind the Company to the extent set forth therein.

 

8.  
COMPENSATION AND REIMBURSEMENT OF MEMBERS.

 
 

8.1.  
Compensation of Members.

 

(a)  
Except as provided in Section 10 or as the Board may otherwise determine, no
Member shall receive any compensation for its services to the Company.

 

(b)  
If the Manager is a Member or an Affiliate of any Member, the Manager will not
be entitled to receive any compensation from the Company for its services. If
the Manager is not a Member or an Affiliate of a Member, the Manager will be
entitled to receive from the Company a quarterly Management Fee equal to 0.017%
of the value of the Net Assets in the Company's portfolio as of the last
business day of each calendar quarter. The Company shall pay the Management Fee
for the preceding calendar quarter to the Manager not later than the tenth
(10th) day of each calendar quarter. The value of the Net Assets in the
Company’s portfolio as of the last business day of each calendar quarter shall
be determined by reference to the financial statements of the Company prepared
in accordance with generally accepted accounting principles.

 
 

8.2.  
Reimbursement Restrictions.

 

(a)  
No Member shall, without Board approval, be entitled to be reimbursed for any
expenses incurred by that Member in its capacity as Member including, without
limitation, direct out-of-pocket expenses, overhead or administrative expenses
or any allocated expenses of employees or staff.

 

(b)  
Except with respect to travel and related expenses incurred by the Directors in
conjunction with attendance at meetings of the Board, no compensation of, or
expenses incurred by, the Directors incident to their duties and
responsibilities as Directors (as contrasted with expenses incurred by the
Manager) under this Agreement shall be paid by, or charged to, the Company.

 
 
 
26

--------------------------------------------------------------------------------

 
 
 
 

(c)  
AUTHORITY OF THE MEMBERS AND AFFILIATES TO DEAL WITH THE COMPANY, COMPETE WITH
THE COMPANY AND COMPETE WITH EACH OTHER.

 
 

8.3.  
General Authority.

 
The Company may, in the Board’s discretion, (a) engage any Person in which any
Member, or any Affiliate of a Member, may have an interest, for the performance
of any and all services or purchase of goods or other property that may at time
be necessary, proper, convenient, or advisable in carrying on the Company
Business, or (b) transact the Company Business with, or sell or all of the
Company’s assets to, any Person in which a Member, or any Affiliate, may have an
interest if the compensation or price therefor does not materially and adversely
differ from that prevailing in arm’s length transactions by others rendering or
receiving similar services or purchasing similar goods or other property in
comparable transactions as an on-going activity in the same geographical area
where such business is transacted.
 

8.4.  
Competition with the Company.

 

(a)  
Except as expressly limited by this Section 10.2(a), any of the Members and any
Affiliate of a Member may engage in and possess an interest in any business
venture of any nature and description, independently or with others; and neither
the Company nor the other Members shall, except as otherwise provided in this
Section 10.2(a), have any right by virtue of this Agreement in and to any such
independent ventures or to the income or profits derived therefrom. Neither a
Member nor any Affiliate of a Member shall be obligated to present any
particular investment opportunity to the Company even if such opportunity is of
a character which, if presented to the Company, could be taken by the Company,
and each of them shall have the right to take for its own account (individually
or as a trustee) or to recommend to others any such particular investment
opportunity.

 

 
(b)
Notwithstanding the provisions of Section 10.2(a), Advisors shall not
intentionally engage in willful misconduct that Advisors reasonably knows or
should know will have a material adverse effect on the Company or its business,
operations or reputation.

 

8.5.  
Redemption of Bonds.

 
No Member will take, and each Member will use reasonable efforts to cause its
Affiliates not to take, any action that would impair the ability of the Company
to redeem the Series 2 Collaterized Bonds and/or the Series 3 Collaterized
Bonds.
 

 
27

--------------------------------------------------------------------------------

 

ACCOUNTS, BOOKS, RECORDS, ACCOUNTING REPORTS AND TAX MATTERS.
 
 

8.6.  
Bank Accounts.

 
All funds of the Company shall be deposited in accounts of the Company at such
financial institutions as the Board may designate. Withdrawals from any such
account shall be made only in the regular course of the Company Business. All
withdrawals shall be made upon the signature of such individual or individuals
as the Board shall designate.
 
 

8.7.  
Maintenance of Books.

 
The Company shall keep or cause to be kept complete and accurate books of
account, in which shall be entered fully and accurately each and every
transaction of the Company. The Company’s books shall be maintained at the
principal place of business of the Company or at such other place as the Board
may from time to time designate; and each Member shall have access to the books
at all reasonable times and the right to inspect and copy such books either
directly or through a person designated by it.
 

8.8.  
Method of Accounting.

 
All books and records of the Company shall be kept in accordance with generally
accepted accounting principles, with such exceptions as the Board may determine
from time to time, with an annual accounting period ending in December, except
for the final accounting period, which shall end on the date of termination of
the Company. Any reference in this Agreement to a “fiscal year” shall be to such
annual accounting period.
 

8.9.  
Financial Reports.

 

(a)  
The Company shall prepare or cause to be prepared and shall provide to each
Member, within ten (10) business days after the end of each month, a statement
of profit and loss, a cash flow statement for such month showing variations from
the budgeted amount for such month and the year to date, and a balance sheet as
of the end of such month, all on a consolidated basis and separately for each
reporting unit.

 

(b)  
The Company shall also cause to be prepared and shall send to each Member within
ninety (90) days after the end of each fiscal year, audited financial statements
and a statement of profit and loss approved by the Auditors.

 

(c)  
In addition, the Company shall cause to be prepared and shall send to each
Member within ninety (90) days after the end of each fiscal year, a report
stating each Member’s distributive share of each class of income, gain, loss or
deduction, including tax preference items, for the year.

 
 
 
28

--------------------------------------------------------------------------------

 
 
 
 

(d)  
Tax Returns and Information.

 

(e)  
It is intended that the Company be characterized and treated as a partnership
for, and solely for, federal, state and local income tax purposes. For such
purpose, the Company shall be subject to all of the provisions of subchapter K
of chapter 1 of subtitle A of the Code, and all references to a “Partner,” to
“Partners” and to the “Partnership” in the provisions of the Code and
Regulations cited in this Agreement shall be deemed to refer to a Member, the
Members and the Company, respectively.

 

(f)  
The Company shall cause to be prepared and timely filed annually the federal,
state and local tax returns of the Company. Drafts of the tax returns shall be
submitted to each Member for review at least thirty (30) days before the earlier
of (a) the proposed filing date or (b) the due date for filing, including
extensions that have been granted. The Company shall cause to be delivered to
each Member (i) the tax information required to enable the Members to prepare
and file their tax returns in a timely manner, and (ii) copies of all tax
returns and amendments thereto filed by the Company.

 
 

8.10.  
Tax Matters Partner.

 

(a)  
IHCC is designated as the Tax Matters Partner for purposes of the Code.

 

(b)  
(i)The Tax Matters Partner shall keep the other Members informed of all
administrative and judicial proceedings and shall promptly provide the other
Members with copies of all notices and other communications to and from the
Internal Revenue Service or other federal, state or local administrative agency
pertaining to any tax or similar return filed by the Company.

 

(ii)  
The Tax Matters Partner shall promptly give notice to the other Members of the
time and place of meetings with representatives of the Internal Revenue Service
or other federal, state or local administrative agency pertaining to any tax or
similar return filed by the Company, and DBAH shall be given the opportunity to
have a representative attend any such meeting.

 

(iii)  
If any matter concerning the Company is in litigation, the Tax Matters Partner
shall keep the other Members informed of the progress of the litigation and
shall afford DBAH, through its representative, the opportunity to attend all
meetings and hearings pertaining to such litigation.

 

(iv)  
The Tax Matters Partner shall provide the other Members with copies of all
pleadings, notices or other material documents or communications relating to
such litigation.

 
 
 
29

--------------------------------------------------------------------------------

 
 
 
 

(v)  
Notwithstanding any right or power that may be granted to the Tax Matters
Partner under the Code or any other provision of law, the Tax Matters Partner
shall not, without the approval of the Board or an individual designated by each
Voting Member for such purpose:

 

(vi)  
extend the statute of limitations on behalf of the Company;

 

(vii)  
determine the Company’s choice of the forum for the litigation of any matter
pertaining to the treatment of items of income, deduction or credit;

 

(viii)  
determine whether to appeal or not appeal any administrative or judicial
determination;

 

(ix)  
enter into any settlement agreement with the Internal Revenue Service which
purports to bind a Member other than the Tax Matters Partner; or

 

(x)  
file any request for an administrative adjustment under Section 6227 of the
Code.

 
 

8.11.  
Fair Value Information.

 
From time to time upon request by the Manager, DBAH will use reasonable efforts
to provide the Company with information regarding the fair market value of the
assets of the Company.



9.  
EXCULPATION AND INDEMNIFICATION OF THE MEMBERS.

 
 

9.1.  
Exculpation.

 
No Member or Manager, nor any Director of the Company, shall be liable to the
Company or to any Member for or as a result of any act, omission or error in
judgment that was taken, omitted or made by it in the exercise of its judgment
in good faith pursuant to the authorization granted to it under this Agreement
or delegated to it pursuant to this Agreement that does not constitute gross
negligence, willful misconduct or a knowing violation of law, or a transaction
from which the Member, Manager or Director derived an improper personal benefit.
 

9.2.  
General Indemnification.

 

(a)  
To the extent that a corporation is permitted to indemnify its directors under
the Delaware General Corporation Law, the Company shall indemnify and hold
harmless the Members, the Manager and the Directors from and against all costs,
loss, damage and expense, including reasonable attorney’s fees, arising out of
or resulting from any act performed by such Member, Manager or Director, within
the scope of the authority conferred

 
 
 
30

--------------------------------------------------------------------------------

 
 
 
 

(b)  
upon it by this Agreement or delegated to it pursuant to this Agreement, except
for (i) acts of gross negligence, fraud, willful misconduct or knowing
violations of law by such Member, Manager or Director, or (ii) damages arising
from a transaction from which such Member, Manager or Director derived an
improper personal benefit.

 

(c)  
Each Member shall indemnify and hold harmless the Company and the other Members
from and against all costs, loss, damage and expense, including reasonable
attorney’s fees, arising out of or resulting from any act performed by the
indemnifying Member beyond the scope of authority conferred upon the
indemnifying Member by this Agreement or by reason of any act of fraud, bad
faith, gross negligence, willful misconduct, knowing violation of law, or
arising from a transaction from which the Member derived an improper personal
benefit.

 

10.  
TRANSFER OF INTERESTS AND WITHDRAWAL.

 
 

10.1.  
No Right to Resign or Withdraw.

 
Except as provided below, no Member shall have any right to voluntarily resign
or otherwise withdraw from the Company without the written consent of all Voting
Members.
 

10.2.  
Transfer of Interest.

 
No Member shall, directly or indirectly, make a Disposition of all or any part
of the Interest now owned or subsequently acquired by it, other than as provided
in this Agreement. Any Disposition without full compliance with this Agreement
shall be void.
 

10.3.  
Permitted Transfers.

 

(a)  
Notwithstanding the above, a Member may transfer all or any portion of its
Interest at any time to any of the following (the "Permitted Transferees"):

 

(i)  
Other Members (subject to Section 13.4 with respect to the Interest of
Advisors);

 

(ii)  
A Member’s Affiliate.

 
Provided, however, that the transferee, as a condition of becoming a Permitted
Transferee, expressly consents in writing to be bound by all the terms and
conditions of this Agreement then in effect; and provided further that no
Permitted Transferee shall become a substitute Member without compliance with
the terms of Section 13.6.

 
31

--------------------------------------------------------------------------------

 

Notwithstanding the provisions of Section 13.3(a), no Member may sell or
exchange more than twenty five percent (25%) of its Interest within any twelve
(12) month period unless either (i) the selling or exchanging Member obtains the
prior written consent of the Voting Members or (ii) in the opinion of counsel
for the Company, if Section 708 of the Code applies to such a sale or exchange,
then the effects of Section 708 of the Code would not have a substantial adverse
effect on the other Members. Moreover, no Disposition by any Member may be made
if the Disposition (either considered alone or in the aggregate with prior
Dispositions by other Members) would result in the Company being classified as a
“publicly traded partnership” within the meaning of Section 7704(b) of the Code.

(b)  
For the purposes of this Agreement, if a Voting Member transfers all or any
portion of its Interest to a Permitted Transferee, and the Permitted Transferee
is admitted as a substitute Member pursuant to Section 13.5, then all references
to a Voting Member or Voting Members in this Agreement shall be deemed to refer
collectively to such Voting Member and its Permitted Transferees that have
become Members. For the purposes of any action to be taken or vote or approval
to be made or given under this Agreement, an action shall be deemed to have been
taken, vote shall be deemed to have been made, and/or approval deemed to have
been given or withheld if such vote, action or approval (or withholding of
approval) is authorized by a majority in Interest of the Members comprising that
Voting Member.

 
 

10.4.  
Disposition by Advisors.

 

(a)  
Except as provided in this Section 13.4, Advisors shall have no right to
voluntarily resign or otherwise withdraw from the Company without the written
consent of all Voting Members, and may not make a Disposition of all or any part
of the Interest now or subsequently acquired by it other than to a Permitted
Transferee.

 

(b)  
If Advisors desires to transfer all or any portion of its Interest to a Voting
Member that has agreed to purchase all or a portion of that Interest, Advisors
may transfer that Interest only after first offering the Interest to the other
Voting Member by providing the other Voting Member a notice that includes a copy
of the agreement to purchase the Interest with the purchasing Voting Member.
This notice shall specify the portion of the Interest proposed to be purchased
by the other Voting Member, the proposed price for the Interest and the other
terms of the proposed transfer. Within sixty (60) days following this notice,
the other Voting Member shall have the right to purchase its pro rata share of
the Interest being sold by Advisors. The purchase price for such Interest shall
be the proportionate amount of the price offered to be paid by the other Voting
Member, and the other terms of the purchase shall be identical to the terms
agreed to with the other Voting Member.

 
 
 
32

--------------------------------------------------------------------------------

 
 
 

(c)  
Advisors shall have the right, exercisable by written notice to the Company, to
request that the Company redeem its Interest, which request may be acted upon by
the Company in its sole discretion, at a purchase price equal to the amount of
Advisors’ Capital Contribution or such other purchase price as may be mutually
agreed to by Advisors and the Company.

 
 

10.5.  
Withdrawal by Voting Member.

 

(a)  
A Voting Member may elect to withdraw from the Company by giving a Withdrawal
Notice to the other Voting Members during the term of this Agreement. Upon the
receipt of a Withdrawal Notice, the other Voting Members shall be entitled to
take any of the following actions (which shall not be deemed applicable to a
Change in Control Notice, Dynex Special Withdrawal Notice or Regulatory Notice):

 

(i)  
Elect the dissolution of the Company as provided in Section 15.1;

 

(ii)  
Cause the Company to redeem the Interest of the Withdrawing Member as provided
in this Section 13.5; or

 

(iii)  
Purchase the interest of the Withdrawing Member as provided in this Section
13.5.

 

(b)  
Upon receipt of a Withdrawal Notice, the Non-Withdrawing Member shall deliver an
Election Notice to the Withdrawing Member within thirty (30) days following
receipt of the Withdrawal Notice, specifying the election it has made pursuant
to Section 13.5(a).

 

(c)  
If the Non-Withdrawing Member has elected to cause the dissolution of the
Company, then the Company shall be dissolved as provided in Section 15.1(b),
provided that the distribution to be received by the Withdrawing Member pursuant
to Section 15.1(b) shall be reduced by ten percent (10%) if the Withdrawal
Notice is given on or prior to September 15, 2007, and shall be reduced by four
percent (4%) if the Withdrawal Notice is given on or prior to September 15,
2008. If the Non-Withdrawing Member elects to cause the Company to redeem the
Interest of the Withdrawing Member or to purchase the Interest of the
Withdrawing Member, then the redemption or purchase shall take place in
accordance with provisions of Section 13.5(d).

 

(d)  
(i)Closing for the Purchase of a Withdrawing Member’s Interest shall take place
within thirty (30) days following the date of delivery of the Withdrawal Notice;
provided, however, that if the Election Notice includes a statement to the
effect that the Company or the Non-Withdrawing Member requires financing in
order to complete the redemption or purchase of the Withdrawing Member’s
Interest, the Non-Withdrawing Member shall have the option to postpone

 
 
 
33

--------------------------------------------------------------------------------

 
 
 

(e)  
the closing for the redemption or purchase of the Non-Withdrawing Member’s
Interest until a date that is no later than ninety (90) days following the date
of the Withdrawal Notice, unless the Withdrawal Notice contained an offer by the
Withdrawing Member to finance the redemption or purchase of the Withdrawing
Member’s Interest that complies with the terms described in Section 13.5(e).
Unless the Voting Members agree otherwise, if the Non-Withdrawing Member or the
Company, as the case may be, is unable to obtain financing within the ninety
(90) day period following the Withdrawal Notice, the Company shall be dissolved
in accordance with Section 15.

 

(i)  
The purchase price for the redemption or purchase of the Withdrawing Member’s
Interest shall be such price as is mutually agreed to by the Withdrawing Member
and the Non-Withdrawing Member. If the Withdrawing Member and the
Non-Withdrawing Member cannot mutually agree upon the purchase price within ten
(10) business days after receipt of the Election Notice by the Withdrawing
Member, the purchase price shall be the lower of (A) the value of the Capital
Account of the Withdrawing Member as of the last day of the calendar month next
preceding the date of closing (the "Measuring Date"), or (B) as of the Measuring
Date, the Withdrawing Member’s Proportionate Share multiplied by (x) the amount
of cash and cash equivalents of the Company, plus (y) the fair market value of
the assets of the Company other than cash and cash equivalents, which shall be
determined by obtaining a third party valuations from a qualified investment
banker that is not an Affiliate of any Member for each of the assets of the
Company other than cash or cash equivalents. If the Withdrawing Member and the
Non-Withdrawing Member cannot agree on the investment banker selected to provide
the valuations, then each of them shall select a qualified investment banker
that is not an Affiliate of any Member to provide the valuations. If the higher
aggregate valuation amount for the assets of the Company received from one of
the investment bankers is no more than ten percent (10%) greater than the
aggregate valuation amount received from the second investment banker, then the
aggregate valuation amount shall be deemed to be the average of the aggregate
valuation amounts received from the two investment bankers. However, if the
higher aggregate valuation amount exceeds the lesser aggregate valuation amount
by more than ten percent (10%), then the two investment bankers shall jointly
select a third investment banker to provide valuations. If the aggregate
valuation amount provided by the third investment banker is between the
aggregate valuation amounts provided by the other two investment bankers, then
the aggregate valuation amount shall be deemed to be the aggregate valuation
amount provided by the third appraiser. If the aggregate

 
 
 
34

--------------------------------------------------------------------------------

 
 
 

(ii)  
valuation amount provided by the third appraiser is greater than the highest
aggregate valuation amount provided by the first two appraisers, or less than
the lowest aggregate valuation amount provided by the first two appraisers, then
the aggregate valuation amount shall be deemed to be the aggregate valuation
amount received from the one of the first two appraisers whose aggregate
valuation amount is closest to the aggregate valuation amount provided by the
third appraiser. The aggregate valuation amount shall be adjusted for any
applicable discount as provided in the next sentence. Any valuation of the
assets of the Company shall be discounted by ten percent (10%) if the Withdrawal
Notice is delivered on or prior to the first anniversary of the date of this
Agreement, and shall be discounted by four percent (4%) if the Withdrawal Notice
is delivered after the first anniversary of the date of this Agreement but on or
prior to the second anniversary of the date of this Agreement.

 

(f)  
If the Withdrawing Member has provided in the Withdrawal Notice that it is
willing to finance the purchase or redemption of its Interest, then such
financing shall satisfy the condition provided for in Section 13.5(d) if the
financing provides for a term of not less than one year and interest rates
consistent with the interest costs made available to a typical counterparty of
DBAH’s Affiliates under reverse repurchase agreements.

 
 

10.6.  
Additional or Substituted Member.

 

(a)  
A transferee of a Member’s Interest may become an additional or substituted
Member in place of its transferor only if all of the following conditions are
satisfied:

 

(i)  
The requirements of Section 13.3 have been fulfilled.

 

(ii)  
The instrument of assignment sets forth the intention of the assignor that the
assignee shall succeed to the assignor’s Interest as an additional or
substituted Member.

 

(iii)  
The assignor and assignee shall have executed such other instruments as the
Board may reasonably require, including written acceptance by the assignee of
this Agreement and any ancillary agreements to which the Members are parties.

 

(iv)  
The assignee shall have paid all reasonable fees and costs incurred by the
Company in connection with its addition or substitution as a Member as
determined by the Board, including all costs of amending this Agreement and any
ancillary agreements to which the Members are parties in order to accommodate
the assignee’s addition or substitution as a Member.

 
 
 
35

--------------------------------------------------------------------------------

 
 
 

(v)  
Unless named in this Agreement or admitted to the Company as provided in
Sections 13.6, 14.1(a)(iii), or 16, no Person shall be considered a Member, and
the Company, each Member, and any other Person having business with the Company
need deal only with Members so named and so admitted. Neither the Company,
another Member or any other Person having business with the Company shall be
required to deal with any other Person by reason of any Disposition by a Member
or by reason of the dissolution of a Member, except as otherwise provided in
this Agreement. In the absence of substitution of a Member for an assigning or
dissolved Member, any payment to such Member, or to its successors, shall
release the Company of all liability to any other Person who may be interested
in such payment by reason of an assignment by the Member or by reason of its
dissolution.

 
 

10.7.  
Deadlock Regarding a Sale of Assets.

 
At any time after good faith efforts fail to resolve a deadlock of the Board or
Voting Members that has a duration of at least ninety (90) days, measured from
the date of the meeting of the Board at which the deadlock first occurred, with
respect to the sale of any asset of the Company in which the Company has a basis
of at least $10 million (except with respect to any of the CCAO Series 2 Assets,
including any rights of the Company under the Derivative Payments Agreement, or
the CCAO Series 3 Assets), the Voting Member that is in favor of the sale of the
asset (the “Selling Member”) shall have the right to cause the Company to offer,
by written notice (a “Sale Notice”) to the Voting Member opposing such sale (the
“Opposing Member”), to sell the asset to the Opposing Member at the price
specified in the Sale Notice. The Opposing Member may elect, by written notice
to the Company within ten (10) business days after the Opposing Member receives
the Sale Notice, to purchase the asset at the price specified in the Sale
Notice, and the Opposing Member shall have thirty (30) days to complete such
purchase. If the Opposing Member does not notify the Company of its election to
purchase the asset or fails to complete the purchase of the asset within the
time periods prescribed above, then the Selling Member shall have the right, for
a period of ten (10) business days after the deadline for the Opposing Member to
provide notice of its intent to purchase the asset or to complete the purchase
of such asset, as the case may be, to cause the Company to sell the asset to a
third party purchaser at a sale price equal to or greater than the price
specified in the Sale Notice. If the sale to such third party is not completed
within ten (10) business days after the Selling Member acquires the right to
cause the Company to sell the asset to a third party, then the Company shall not
sell such asset unless it first re-offers to sell the asset to the Opposing
Member in accordance with the procedures specified above.

 
36

--------------------------------------------------------------------------------

 

Company Right to Purchase Advisors Interest.
 

(a)  
Advisors hereby grants to the Company the right to purchase, at the Company’s
option, the Interest held by Advisors if Advisors or any of its Affiliates
(i) intentionally engages in willful misconduct that Advisors reasonably knew or
should have known would have a material adverse effect on the Company or its
business, operations or reputation or (ii) is convicted of, or pleads guilty or
nolo contendere to, a felony or any crime involving moral turpitude.

 

(b)  
The Company may exercise the foregoing right to purchase by giving notice to
Advisors within 60 days after the occurrence of one of the events specified
above. Such notice shall set forth the date, time and place for the closing of
such purchase. The purchase price for such Interest shall be the lesser of (i)
the value of the Capital Account of Advisors as of the date the Company provides
such notice to Advisors or (ii) the remaining principal balance of the Advisors
Note.

 

11.  
CONTINUATION OF THE COMPANY BUSINESS IN CERTAIN EVENTS.

 
 

11.1.  
Bankruptcy.

 

(a)  
(i)Upon the Bankruptcy of a Member, the other Voting Member or Voting Members
shall have the option either to (A) purchase not less than all of the Interest
of the Bankrupt Member and its Affiliates, at a price determined pursuant to
Section 14.1(b), (B) dissolve the Company, or (C) continue the business of the
Company and allow the Successor in Interest to the Bankrupt Member to become a
Member. The option shall be exercised by giving notice to the Bankrupt Member
and its Successor in Interest within ninety (90) days after the determination of
value under Section 14.1(b).

 

(ii)  
If the option to purchase is exercised, closing shall be within thirty (30) days
after the giving of notice of exercise or lifting of the automatic stay,
whichever is later. If the option to purchase is exercised, the business of the
Company shall be continued without winding up the Company’s affairs.

 

(iii)  
If the non-Bankrupt Member does not elect to dissolve the Company, the business
of the Company shall continue without winding up the Company’s affairs, and the
Successor in Interest to the Bankrupt Member shall become a Member with all the
benefits and obligations of its predecessor in interest and shall be deemed to
be a party to this Agreement.

 

(b)  
If the Voting Member or Voting Members having the option to purchase and the
Successor in Interest to the Bankrupt Member cannot agree upon

 
 
 
37

--------------------------------------------------------------------------------

 
 
 

(c)  
the purchase price within thirty (30) days after the first event of Bankruptcy,
then the purchase price shall be based upon the Bankrupt Member’s Proportionate
Share multiplied by (x) the amount of cash and cash equivalents of the Company,
plus (y) the fair market value of the assets of the Company other than cash and
cash equivalents determined as provided in Section 13.5(d)(ii). Any valuation of
the assets of the Company other than cash or cash equivalents shall be
discounted by a ten percent (10%) if the event of Bankruptcy occurs on or prior
to June 30, 2007, and shall be discounted by four percent (4%) if the event of
Bankruptcy occurs on or prior to June 30, 2008.

 

(d)  
If the option to purchase is exercised, the expenses of all investment bankers
shall be paid by the purchasing Member or Members. If the option to purchase is
not exercised, the expenses of all investment bankers shall be paid by the
Company.

 

(e)  
The purchase price, if the option is exercised, shall be payable as follows:

 

(i)  
Twenty percent (20%) of the purchase price shall be paid at closing in cash; and

 

(ii)  
The balance of the purchase price shall be paid within ninety (90) days after,
the closing, plus interest on such amount at the Prime Rate plus two percent
(2%) (but in no event at any interest rate higher than the maximum rate legally
permitted). If not sooner paid, such purchase price balance and accrued interest
thereon shall be payable in full upon sale or all or substantially all of the
assets of the Company. The Successor in Interest shall have a continuing lien on
the Interest being acquired by the purchaser to secure the payment of the
balance of the purchase price and the interest due thereon, which lien may be
foreclosed and enforced under applicable law. The purchaser will execute and
deliver such instruments as may be necessary or appropriate to create such lien.

 

12.  
DISSOLUTION.

 
 

12.1.  
Events Causing Dissolution.

 
The Company shall be dissolved upon the first to occur of one of the following
events:



(a)  
The election by the Board to dissolve the Company;

 

(b)  
An election to dissolve under Section 14.1(a)(i);

 

(c)  
The sale or other disposition of all or substantially all of the Company’s
assets;

 
 
 
38

--------------------------------------------------------------------------------

 
 
 

(d)  
The delivery by IHCC of a Change in Control Notice or Dynex Special Withdrawal
Notice as provided in Section 15.3;

 

(e)  
The delivery by a Member of a Regulatory Notice as provided in Section 15.4; 

 

(f)  
An election to dissolve by a Non-Withdrawing Member under Section 13.5;

 

(g)  
The failure of the Company or the Non-Withdrawing Member to pay the purchase
price for the redemption or purchase of the Withdrawing Member’s Interest
pursuant to Section 13.5(d), unless the Voting Members agree otherwise; and

 

(h)  
Unless the Voting Members otherwise agree, the sixtieth (60th) day following the
redemption of the CCAO Series 3 Trust Collateralized Bonds (which redemption
date is expected to be, as of the date of this Agreement, on or about February
15, 2009).

 
 

12.2.  
Winding Up Company Affairs.

 
Upon the occurrence of an event specified in Section 15.1, the Manager shall
wind up the affairs of the Company in accordance with the plan of liquidation
adopted by the Board. If the Board cannot agree on a plan of liquidation within
ninety (90) days after the occurrence of an event specified in Section 15.1, the
Voting Members shall agree upon and the Company shall engage, within fifteen
(15) days after the expiration of the ninety (90) day period, an investment
banker to wind up the affairs of the Company. If the Voting Members are unable
to agree upon an investment banker within such fifteen (15) day period, then one
investment banker shall be selected by each Voting Member within five (5) days
thereafter and such investment bankers shall jointly appoint within five (5)
days of their selection a nationally recognized investment banker. However, in
the event of an election to dissolve the Company under Section 14.1(a)(i), the
non-Bankrupt Voting Member or Voting Members shall have the right to adopt the
plan of liquidation and direct the Manager in winding up the affairs of the
Company. After the payment of, or provision for, all debts of the Company, the
proceeds of the sale of the Company assets and/or the Company assets shall be
distributed to the Members in accordance with their Capital Accounts, subject to
the provisions of Section 7.5. IHCC shall have the option, in any dissolution of
the Company, to elect to receive a distribution in kind of the CCAO Series 2
Assets, and to the extent the value of this distribution in kind to IHCC of the
CCAO Series 2 Assets exceeds the value of the distribution to which IHCC would
otherwise be entitled under this Agreement, IHCC shall contribute to the Company
for distribution to the other Members an amount of cash equal to the excess of
the value of the CCAO Series 2 Assets over the distribution to which IHCC is
otherwise entitled under this Agreement. If any assets are distributed in kind,
they shall be distributed on the basis of the fair market value thereof as

 
39

--------------------------------------------------------------------------------

 

determined in accordance with Section 13.5(d)(ii), and shall be deemed to have
been sold at fair market value for purposes of the allocations under Section 6.
 

12.3.  
Dynex Withdrawals.

 

(a)  
On or before June 30, 2008, IHCC may deliver a Change in Control Notice to the
other Members. A Change in Control Notice shall specify that the Board of
Directors of Dynex Capital, Inc. has determined in good faith, after
consultation with its financial advisors and outside legal counsel, that it is
consistent with its fiduciary duties to cause IHCC to withdraw from and cause
the dissolution of the Company in order to engage in a Change in Control
Transaction. The delivery of a Change in Control Notice shall be deemed to be an
event causing the withdrawal of IHCC as a Member of the Company and the
dissolution of the Company as provided in Section 15.1(d).

 

(b)  
IHCC may deliver a Dynex Special Withdrawal Notice to the other Members in
either of the following circumstances:

 

(i)  
IHCC has determined, in good faith after consultation with its outside legal
counsel, that the transactions contemplated by this Agreement or the status of
IHCC will have the effect of causing the Company, IHCC, Dynex or any Affiliate
of Dynex to be treated as a company required to register under the Investment
Company Act of 1940.

 

(ii)  
IHCC has determined, in good faith after consultation with its outside legal
counsel, that the transactions contemplated by this Agreement or the status of
IHCC will have the effect of causing IHCC to not qualify as a qualified REIT
subsidiary or to cause Dynex Capital to cease to satisfy the requirements under
the Code and Regulations to continue to be treated as a “real estate investment
trust.”

 
 

12.4.  
Regulatory Event.

 
Any Member may deliver a Regulatory Notice to the other Members. A Regulatory
Notice shall specify that the Member has determined in good faith, after
consultation with its outside legal counsel, that such Member and its
Affiliates, taken as a whole, will experience a material and adverse impact with
respect to regulatory, compliance, tax or accounting requirements if such Member
continues to hold its Interest in the Company. The delivery of a Regulatory
Notice shall be deemed to be an event causing the withdrawal of the Member
delivering the notice as a Member of the Company and the dissolution of the
Company as provided in Section 15.1(e).

 
40

--------------------------------------------------------------------------------

 

Effect of Change in Control Notice, Dynex Special Withdrawal Notice or
Regulatory Notice.

(a)  
If IHCC delivers a Change in Control Notice on or before June 30, 2007, IHCC
shall reimburse the Company and DBAH for the reasonable costs of formation of
the Company incurred by the Company or DBAH, respectively.

 

(b)  
If IHCC delivers a Change in Control Notice after June 30, 2007, or delivers a
Dynex Special Withdrawal Notice, or if a Member delivers a Regulatory Notice,
then the party giving the notice shall pay all costs associated with effecting
the withdrawal contemplated by the notice, including the costs and expenses of
the Company and the other Members.

 



13.  
ADMISSION OF ADDITIONAL MEMBERS.

 
Except as provided in Section 13.6 or 14.1(a)(iii), admission of a new Member
shall require the consent of all Voting Members, which consent may be withheld
in the sole discretion of any Voting Member. Upon admission, the business of the
Company shall be continued without winding up.
 

14.  
AMENDMENTS.

 
Amendments to this Agreement shall require the written consent of all Voting
Members. However, if a Voting Member does not execute, within sixty (60) days
after receipt thereof, an amendment which is, in the opinion of counsel for the
Company, necessary to satisfy requirements of the Code or Act with respect to
partnerships or joint ventures or of any federal or state securities law or
regulations and such amendment would not adversely affect the federal income tax
treatment to be afforded a Member, adversely affect the liabilities of a Member,
or change the method of allocation of Net Income or Net Loss, Gain or Loss from
Sale, or the distribution (including, without limitation, the timing of
distributions) of Net Proceeds from Financing or other funds available for
distribution as provided in Section 7, then the Board shall make such amendment
to this Agreement.
 

15.  
NOTICES.

 
 

15.1.  
Form of Notice. All notices, requests and other communications required or
permitted to be given by this Agreement shall be in writing (including telexes,
telecopies, facsimile transmissions, and similar writings) and shall be given to
a Member or other Person at its address or telecopier or facsimile number set
forth on Exhibit A or such other address or telecopier facsimile number as such
Member or other Person may hereafter specify for that purpose by notice to the
Members.

 
 

15.2.  
Effective Date of Notice. Each such notice, request or other communication shall
be effective (1) if given by telecopier facsimile, when such telecommunication
is transmitted and confirmation of receipt obtained; provided, however, that if
any

 
 
 
41

--------------------------------------------------------------------------------

 
 
 
 

15.3.  
notice, request or other communication so transmitted is received other than
during the regular business hours of the recipient, it shall be deemed to have
been given on the opening of business on the next business day of the recipient,
(2) if given by mail, five days after such communication is deposited in the
mails with first class postage prepaid, addressed as aforesaid or (3) if given
by any other means, when delivered at the address specified on Exhibit A.

 

16.  
POWER OF ATTORNEY.

 
 

16.1.  
Appointment of Members as Attorney-in-Fact. Each Member irrevocably constitutes
and appoints, with full power of substitution, the other Voting Member or Voting
Members as its true and lawful attorney-in-fact with full power and authority in
its name, place and stead for the following purposes: to execute, certify,
acknowledge, deliver, swear to, file and record at the appropriate public
offices, (i) any certificate identifying the Members, their addresses, the
address of the Company and/or the term of the Company, (ii) any certificate
identifying the name or names under which the Company conducts the Company
Business, and (iii) any amendment of any certificate described in subsection (i)
or (ii), which may be necessary to qualify, or to continue the qualification of,
the Company to do business in any jurisdiction or which may otherwise be
required in connection with the Company’s transaction of business in any
jurisdiction.

 
 

16.2.  
Irrevocable Appointment. The appointment by each Member of the other Voting
Member or Voting Members as its attorney-in-fact is irrevocable and shall be
deemed to be a power coupled with an interest and shall survive the Bankruptcy
or dissolution of any Voting Member giving such power and the transfer or
assignment of all or any part of the Interest of such Member; provided, however,
that in the event of the transfer by a Member of all or any part of its
Interest, this power of attorney of a transferor Member shall survive such
transfer only until such time, if any, as the transferee shall have been
admitted to the Company as a substituted Member and all required documents and
instruments shall have been duly executed, filed and recorded to effect such
substitution.

 

17.  
ARBITRATION.

 
 

17.1.  
Except as provided in Section 20.3, the Members acknowledge and agree that any
dispute or controversy arising out of, relating to, or in connection with this
Agreement, or the interpretation, validity, construction, performance, breach,
or termination thereof, shall be submitted to binding arbitration in New York
City before a panel of three arbitrators under the auspices of the American
Arbitration Association, Commercial Arbitration Rules and Mediation Procedures
(the “Rules”). The parties shall be deemed to have made these Rules, as amended
and in effect as of the date of the submission of the dispute, a part of their
agreement. Each party shall appoint a single arbitrator and the two
party-selected arbitrators shall themselves appoint the third arbitrator, who
shall serve as the panel chairman. The arbitrators may grant injunctions or
other relief in

 
 
 
42

--------------------------------------------------------------------------------

 
 
 

17.2.  
such dispute or controversy. The decision of the arbitrators shall be final,
conclusive and binding on the parties to the arbitration. Judgment may be
entered on the arbitrators’ decision in any court having jurisdiction. In the
arbitration, each party shall bear its own attorneys’ fees, and the Company
shall bear the other costs and expenses of the arbitration, unless and to the
extent the arbitrators shall determine that under the circumstances such fees,
costs and expenses should be paid by one of the parties.

 
 

17.3.  
The arbitrators shall apply Delaware law to the merits of any dispute or claim,
without reference to rules of conflicts of law. Each Member hereby consents to
the personal jurisdiction of the state and federal courts located in Virginia
and New York for any action or proceeding arising from or relating to this
Agreement or relating to any arbitration in which the parties are participants.

 
 

17.4.  
The parties may apply to any court of competent jurisdiction for a temporary
restraining order, preliminary injunction, or other interim or conservatory
relief, as necessary, without breach of this arbitration agreement and without
abridgment of the powers of the arbitrators.

 
 

17.5.  
EACH MEMBER HEREBY CONFIRMS IT HAS READ AND UNDERSTANDS THIS SECTION 20.4, WHICH
DISCUSSES ARBITRATION, AND UNDERSTANDS THAT BY SIGNING THIS AGREEMENT, IT
AGREES, EXCEPT AS PROVIDED IN SECTION 20.3, TO SUBMIT ANY CLAIMS ARISING OUT OF,
RELATING TO, OR IN CONNECTION WITH THIS AGREEMENT, OR THE INTERPRETATION,
VALIDITY, CONSTRUCTION, PERFORMANCE, BREACH OR TERMINATION THEREOF TO BINDING
ARBITRATION, UNLESS OTHERWISE REQUIRED BY LAW, AND THAT THIS ARBITRATION CLAUSE
CONSTITUTES A WAIVER OF ITS RIGHT TO A JURY TRIAL.

 

18.  
GOVERNING LAW.

 
This Agreement and the rights and liabilities of the parties shall be determined
in accordance with the laws of Delaware.
 

19.  
CAPTIONS.

 
Captions contained in this Agreement are inserted only as a matter of
convenience and in no way define, limit, extend or describe the scope of this
Agreement or the intent of any provision hereof.
 

20.  
CONSTRUCTION.

 
Whenever the context may require, any pronouns used herein shall include the
corresponding masculine, feminine or neuter gender, and the use of nouns and
pronouns in the singular shall include the plural and vice versa. This Agreement
shall not be construed more strictly against one party than the others by virtue
of the fact that it may
 

 
43

--------------------------------------------------------------------------------

 

have been prepared by counsel for one of the parties, it being recognized that
all of the parties have contributed substantially and materially to the
preparation of this Agreement
 

21.  
SEVERABILITY.

 
Every provision of this Agreement is intended to be severable. If any term or
provision hereof is illegal or invalid for any reason whatsoever, such
illegality or invalidity shall not affect the validity of the remainder of this
Agreement.
 

22.  
EXECUTION AND COUNTERPARTS.

 
This Agreement and any amendment hereof may be executed in multiple
counterparts, each of which shall be deemed an original and all of which shall
constitute one agreement. In addition, this Agreement and any amendment hereof
may be executed through the use of counterpart signature pages. The signature of
any party on any counterpart agreement or signature page shall be deemed to be a
signature to, and may be appended to, any other counterpart.



23.  
SUCCESSORS.

 
Subject to the limits on transferability contained herein, each and all of the
covenants, terms, provisions and agreements herein contained shall be binding
upon and inure to the benefit of the successors and the permitted assigns of the
respective parties hereto.



24.  
ENTIRE AGREEMENT.

 
This Agreement, together with the exhibits hereto, constitutes the entire
agreement among the Members and supersedes and cancels any prior agreements,
representations, warranties or communications, whether oral or written, among
the Members relating to the transactions contemplated hereby or the subject
matter hereof.




[SIGNATURE LINES ON THE FOLLOWING PAGE]


 

316197_17.DOC
 
44

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the undersigned have each caused this Limited Liability
Company Agreement of Copperhead Ventures, LLC to be executed as of the day and
year first above written.
 
ISSUED HOLDINGS CAPITAL CORPORATION
 


By:
Name:
Title: 


DARTMOUTH INVESTMENTS, LLP




By:
Name:
Title: 


DBAH CAPITAL, LLC




By:
Name:
Title: 




By:
Name:
Title: 




Dynex Capital, Inc. hereby acknowledges its rights and obligations in its
capacity as Manager of the Company.




DYNEX CAPITAL, INC.




By:___________________________________
Name:
Title:


 
 
45

--------------------------------------------------------------------------------

 

 

EXHIBIT A


Percentage Interests in the Company


Member
Percentage Interest
Issued Holdings Capital
Corporation
c/o Dynex Capital, Inc.
4551 Cox Road
Suite 300
Glen Allen, Virginia 23060 Fax: (804) 217-5860
49.875%
DBAH Capital, LLC
60 Wall Street
New York, NY 10005
Fax: 212-797-5152
49.875%
Dartmouth Investments, LLP
16294 Via Venetia
Delray Beach, FL 33484
Fax: 561-330-8006
 
With a copy to:
 
John Knobelsdorf
McNaughton Knobelsdorf
3730 Kirby Drive
Houston, TX 77098
Fax: (713) 665-4369
0.25%



 
 
46

--------------------------------------------------------------------------------

 
 

 

EXHIBIT B


Derivative Payments Agreement


 
 
 


 
47

--------------------------------------------------------------------------------

 




EXHIBIT C


Form of Advisors Note







 
48

--------------------------------------------------------------------------------

 

Exhibit B to the LLC Agreement

 
AGREEMENT
 


 
This DERIVATIVE PAYMENTS AGREEMENT (the “Agreement”) is made as of September 16,
2006 among ISSUED HOLDINGS CAPITAL CORPORATION, a Virginia corporation (together
with its successors and assigns, “IHCC”) DYNEX CAPITAL, INC , a Virginia
corporation (together with its successors and assigns, “Dynex”), and COPPERHEAD
VENTURES, LLC, a Delaware limited liability company (together with its
successors and assigns, “Copperhead”).
 
In consideration of the mutual covenants and agreements set forth in this
Agreement, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:
 
Section 1.  Definitions. Capitalized terms used herein and not otherwise defined
herein have the meanings set forth on Exhibit A.
 
Section 2. Consideration. The parties to this Agreement acknowledge and agree
that IHCC has been issued an interest in and admitted as a member of Copperhead,
and that IHCC’s agreements contained in this Agreement represent an integral
portion of its capital contribution to Copperhead as described in Section 5.2(b)
of the Limited Liability Company Agreement dated as of September 8, 2006 (the
“LLC Agreement”).
 
Section 3.  Derivative Payments. IHCC shall pay to Copperhead, on each Payment
Date, an amount equal to the sum of the Available Surplus and the payments due
on the Series 2 Collateralized Bonds for such Payment Date distributed to IHCC
as provided in Section 5. IHCC shall pay each such amount in immediately
available funds by wire transfer to the following account (or to such other
account as may be specified by Copperhead in writing):
 
Beneficiary: Copperhead Ventures, LLC
Bank Name: Wachovia Bank, NA
Bank Address: Two James Center, 7th Floor
1021 East Cary Street, VA9620
Richmond, VA 23219
Account Name: Copperhead Ventures, LLC
ABA Number:  051400549
Account Number: 2000034699744
 
Section 4.  Dynex Guaranty. Dynex shall execute and deliver to Copperhead, on
the date of this Agreement, a Guaranty substantially in the form attached as
Exhibit B.
 
Section 5.  Additional Covenants.
 
(a) IHCC will cause Commercial Capital to exercise in full any rights Commercial
Capital may have (it being understood that Commercial Capital may have limited
rights or no
 

 
Ex. B - 1

--------------------------------------------------------------------------------

 

such rights) under the Series 2 Supplement to withdraw or otherwise receive the
Available Surplus and the payments due on the Series 2 Collateralized Bonds and
will cause Commercial Capital promptly to distribute all Available Surplus that
it withdraws or otherwise receives, and such payments on the Series 2
Collateralized Bonds, to IHCC. IHCC will cause Commercial Capital not to take
any action that could reasonably be expected to have a material adverse effect
on the Available Surplus, provided, however that, notwithstanding anything in
this Agreement to the contrary, IHCC shall be under no obligation to cause
Commercial Capital to take any action or refrain from taking any action that
Commercial Capital determines (based upon opinion of counsel) would be
reasonably likely to constitute a breach of Commercial Capital’s obligations
under the Base Indenture or the Series 2 Supplement.
 
(b) IHCC will cause Commercial Capital to redeem the CCAO Series 2 Trust
Collateralized Bonds on the earliest allowable date such bonds can be redeemed,
and will cause Commercial Capital to pay to Copperhead any “Net Proceeds
Available” from such redemption that might otherwise have not been paid to
Copperhead pursuant to Section 3 of this Agreement. Net Proceeds Available for
the purposes of this Section 5(b) equal the excess of the cash received by
Commercial Capital from (i) the sale of the remaining loans collateralizing the
CCAO Series 2 Trust Collateralized Bonds upon redemption, or (ii) the proceeds
from the reissuance and resale of the CCAO Series 2 Trust Collateralized Bonds
subsequent to their redemption, over the amount paid by Commercial Capital to
redeem the CCAO Series 2 Trust Collateralized Bonds.
 
Section 6. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the Commonwealth of Virginia without giving effect
to any choice of law or conflict of law provision or rule (whether of the
Commonwealth of Virginia or any other jurisdiction) that would require the
application of any other law.
 
Section 7. Counterparts. This Agreement may be executed in one or more
counterpart copies, each of which will be deemed to be an original copy of this
Agreement and all of which, when taken together, will be deemed to constitute
one and the same agreement. The exchange of copies of this Agreement and of
signature pages by facsimile transmission shall constitute effective execution
and delivery of this Agreement as to the parties and may be used in lieu of the
original Agreement for all purposes. Any signatures of the parties transmitted
by facsimile shall be deemed to be their original signatures for all purposes.
 
Section 8. Assignment; Amendment. IHCC and Dynex may not assign any of their
rights or delegate any of their obligations under this Agreement (whether by
operation of law or otherwise) without the prior written consent of Copperhead.
Copperhead may assign any of its rights or delegate any of its obligations under
this Agreement with the prior written consent of IHCC (which consent shall not
be unreasonably withheld). This Agreement may not be amended or otherwise
modified except by a written agreement executed by the party to be charged with
such amendment or other modification.
 
Section 9. Interpretation. The parties intend and agree that this Agreement
shall constitute a “swap agreement” within the meaning of Section 101 of the
United States Bankruptcy Code (the “Code”) and that each of IHCC and Copperhead
shall constitute a “swap participant” within the meaning of Section 101 of the
Code.
 

 
Ex. B - 2

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.
 
ISSUED HOLDINGS CAPITAL CORPORATION
 


 
By: 
Name: Wayne Brockwell
Title: Senior Vice President




 
DYNEX CAPITAL, INC.
 


 
By: 
Name: Stephen J. Benedetti
Title: Executive Vice President,
Chief Operating Officer




 
COPPERHEAD VENTURES, LLC
By Dynex Capital, Inc., Manager
 


 
By: 
Name: Stephen J. Benedetti
Title: Executive Vice President,
Chief Operating Officer


 

 
Ex. B - 3

--------------------------------------------------------------------------------

 

Exhibit A
Derivative Payments Agreement Definitions
 
“Available Surplus” means, with respect to any Payment Date, all amounts, if
any, able to be released to Commercial Capital on a Payment Date from the
surplus account for the CCAO Series 2 Trust Collateralized Bonds pursuant to
Sections 9(xiii) and (xiv) of the Series 2 Supplement with respect to that
Payment Date, other than amounts related to the Series 2 Excluded Assets, as
that term is defined in the LLC Agreement.
 
“Base Indenture” means the Indenture dated as of November 1, 1993, as amended,
between Commercial Capital and the Trustee.
 
“CCAO Series 2 Trust Collateralized Bonds” means the bonds issued by Commercial
Capital pursuant to the Base Indenture and the Series 2 Supplement.
 
“Commercial Capital” means Commercial Capital Access One, Inc., a Virginia
corporation, together with its successors and assigns.
 
“Payment Date” means each date specified as a Payment Date for the Series 2
Collateralized Bonds, commencing with the first such date after the date of this
Agreement (it being understood that, as of the date of this Agreement, the date
specified as the Payment Date for the Series 2 Collateralized Bonds is the 15th
day of each month (or, if such 15th day is not a Business Day, the next
succeeding Business Day).
 
“Series 2 Collateralized Bonds” means Commercial Capital Access One Trust
Collateralized Bonds, Series 2, Class E, Class F and Class G.
 
“Series 2 Supplement” means the Series 2 Supplement dated as of October 1, 1997
to the Base Indenture between Commercial Capital, as Issuer, and the Trustee.
 
“Trustee” means JPMorgan Chase Bank, National Association (formerly known as The
Chase Manhattan Bank and successor by merger to Chase Bank of Texas, National
Association (formerly known as Texas Commerce Bank National Association)), as
Trustee.
 

 
Ex. B - 4

--------------------------------------------------------------------------------

 

Exhibit B
Form of Dynex Guaranty
 


 
GUARANTY
 
This GUARANTY (this “Guaranty” is made as of August 31, 2006 by DYNEX CAPITAL,
INC., a Virginia corporation (together with its successors and assigns,
“Dynex”), in favor of COPPERHEAD VENTURES, LLC, a Delaware limited liability
company (together with its successors and assigns, “Copperhead”).
 
Section 1. Guaranty. To induce Copperhead to enter into the Derivative Payments
Agreement dated as of August 31, 2006 (the “Agreement”) among Issued Holdings
Capital Corporation, a Virginia corporation (together with its successors and
assigns, “IHCC”), Dynex and Copperhead, Dynex irrevocably and unconditionally
guarantees to Copperhead, and its successors and permitted assigns, the prompt
payment by IHCC, on demand, of any amount due and payable to Copperhead under
the Agreement (the “”Obligations”). Dynex hereby waives acceptance of this
Guaranty, diligence, promptness, presentment, demand on IHCC for payment,
protest of nonpayment and all notices of any kind. In addition, Dynex’s
obligations hereunder shall not be affected by the existence, validity,
enforceability, perfection, or extent of any collateral therefor. Copperhead
shall not be obligated to proceed against IHCC before claiming under this
Guaranty or filing any claim relating to the Obligations in the event that IHCC
becomes subject to a bankruptcy, reorganization or similar proceeding, and the
failure of Copperhead so to file shall not affect Dynex’s obligations hereunder.
Dynex agrees that its obligations under this Guaranty constitute a guaranty of
payment and not of collection.
 
Section 2. Consents, Waivers and Renewals. Dynex agrees that Copperhead may, at
any time and from time to time, either before or after the maturity thereof,
without notice to or further consent of Dynex, extend the time of payment of,
exchange or surrender any collateral for, or renew any of the Obligations, and
may also make any agreement with IHCC or with any other party to or person
liable on any of the Obligations, or interested therein, for the extension,
renewal, payment, compromise, discharge or release thereof, in whole or in part,
or for any modification of the terms thereof or of any agreement between
Copperhead and IHCC or any such other party or person, without in any way
impairing or affecting this Guaranty. Dynex agrees that Copperhead may resort to
Dynex for payment of any of the Obligations whether or not Copperhead shall have
resorted to any collateral security or shall have proceeded against any other
obligor principally or secondarily obligated with respect to any of the
Obligations.
 
Section 3. Expenses. Dynex agrees to pay on demand all out-of-pocket expenses
(including without limitation the reasonable fees and disbursements of
Copperhead’s counsel) incurred in the enforcement of the rights of Copperhead
hereunder, provided, however, that Dynex shall not be liable for any expenses of
Copperhead if no payment under this Guaranty is due.
 
Section 4.  Subrogation. Dynex will not exercise any rights which it may acquire
by way of subrogation until all of the Obligations shall have been paid in full.
If any amount shall
 

 
Ex. B - 5

--------------------------------------------------------------------------------

 

be paid to Dynex in violation of the preceding sentence, such amount shall be
held for the benefit of Copperhead and shall forthwith be paid to Copperhead to
be credited and applied to the Obligations, whether matured or unmatured.
Subject to the foregoing, upon payment of all the Obligations, Dynex shall be
subrogated to the rights of Copperhead against IHCC and Copperhead agrees to
take at Dynex’s expense such steps as Dynex may reasonably request to implement
such subrogation.
 
Section 5. Cumulative Rights. No failure on the part of Copperhead to exercise,
and no delay in exercising, any right, remedy or power hereunder shall operate
as a waiver thereof, nor shall any single or partial exercise by Copperhead of
any right, remedy or power hereunder preclude any other or future exercise of
any right, remedy or power. Each and every right, remedy and power hereby
granted to Copperhead or allowed it by law or other agreement shall be
cumulative and not exclusive of any other, and may be exercised by Copperhead
from time to time.
 
Section 6. Representations and Warranties. Dynex hereby represents and warrants
to Copperhead that: (i) Dynex is a corporation duly organized, validly existing
and in good standing under the laws of the Commonwealth of Virginia, (ii) Dynex
has the absolute and unrestricted right, power and authority to execute and
deliver this Guaranty and to perform its obligations under this Guaranty, and
such action has been duly authorized by all necessary corporate action, (iii)
this Guaranty constitutes the legal, valid and binding obligation of Dynex,
enforceable against Dynex in accordance with its terms, except that such
enforcement may be subject to bankruptcy, receivership, insolvency, moratorium,
reorganization, fraudulent transfer or similar laws affecting the enforcement of
the rights of creditors generally and to legal and equitable limitations on the
enforceability of specific remedies; and (iv) neither the execution and delivery
of this Guaranty nor the performance by Dynex of its obligations under this
Guaranty will, directly or indirectly (with or without notice or lapse of time),
conflict with or violate any provision of the articles of incorporation or
bylaws of Dynex or violate any applicable law, rule or regulation.
 
Section 7. Continuing Guaranty. This Guaranty shall remain in full force and
effect and be binding upon Dynex and its successors and permitted assigns, and
inure to the benefit of Copperhead and its successors and permitted assigns,
until all of the Obligations shall have been paid in full. In the event that any
payment by IHCC in respect of any Obligation is rescinded or must otherwise be
returned for any reason whatsoever, Dynex shall remain liable hereunder in
respect of such Obligation as if such payment had not been made.
 
Section 8. Notices. All notices in connection with this Guaranty shall be deemed
effective, if in writing and delivered in person or by courier, on the date
delivered to the following address (or such other address which Dynex shall
notify Copperhead of in writing):
 
Dynex Capital, Inc.
4551 Cox Road, Suite 300
Glen Allen, Virginia 23060
Attention: Executive Vice President, Chief Operating Officer
 

 
Ex. B - 6

--------------------------------------------------------------------------------

 

Section 9. Governing Law. This Guaranty shall be governed by and construed in
accordance with the laws of the Commonwealth of Virginia without giving effect
to any choice of law or conflict of law provision or rule (whether of the
Commonwealth of Virginia or any other jurisdiction) that would require the
application of any other law.
 
IN WITNESS WHEREOF, Dynex has executed this Guaranty as of the date first
written above.
 
DYNEX CAPITAL, INC.
 
By: 
Name: Stephen J. Benedetti
Title: Executive Vice President,
Chief Operating Officer




 







 
Ex. B - 7

--------------------------------------------------------------------------------

 
 
Exhibit C to the LLC Agreement

PROMISSORY NOTE
 
$184,000.00     September 16, 2006
 
FOR VALUE RECEIVED, the undersigned, DARTMOUTH INVESTMENTS, LLP, a Texas limited
liability partnership, (the “Maker”), promises to pay, without offset, deduction
or abatement, except as provided herein, to the order of COPPERHEAD VENTURES,
LLC, a Delaware limited liability company (“Payee”; Payee and any subsequent
holder(s) hereof are hereinafter referred to collectively as “Holder”), at the
office of Payee at 4551 Cox Road, Suite 300, Glen Allen, Virginia, 23060, or at
such other place as Holder may designate to Maker in writing from time to time,
the principal sum of One Hundred Eighty-Four Thousand Dollars ($184,000),
together with interest on the outstanding principal balance hereof from the date
hereof at the rate described below.
 
Interest shall accrue on the outstanding principal balance of this Note at the
“Prime Rate” (as defined below and computed on the basis of a 360-day
year). “Prime Rate” shall mean the annual prime rate (or base rate) reported in
the “Money Rates” column or section of The Wall Street Journal as being the base
rate on corporate loans at larger U.S. Money Center commercial banks on the
first date on which The Wall Street Journal is published in each month. In the
event The Wall Street Journal ceases publication of the Prime Rate, then the
“Prime Rate” shall mean the “prime rate” or “base rate” announced by Bank of
America, N.A. or the successor to substantially all of its assets and business
(whether or not such rate has actually been charged by that bank). In the event
that bank discontinues the practice of announcing that rate, Prime Rate shall
mean the highest rate charged by that bank on short-term, unsecured loans to its
most credit-worthy large corporate borrowers.


Principal payments and accrued interest under this Note will be paid to Holder
in accordance with Sections 7.5 and/or 13.8(b) of the Limited Liability Company
Agreement of Copperhead Ventures, LLC of even date herewith (the “LLC
Agreement”), from distributions or payments that would otherwise be made to
Maker under Sections 7.5 or 13.8 of the LCC Agreement, as applicable, until the
earlier of such time this Note is paid in full or March 15, 2009. Provided no
Event of Default (as defined below) has occurred and is continuing, effective as
of March 15, 2009, any remaining principal balance of and accrued interest under
this Note shall be forgiven by Holder as provided in Section 5.2(c) of the LLC
Agreement.


All payments received or otherwise deemed to be made by virtue of the LLC
Agreement shall be applied first to any Late Charge (as defined below) due
hereunder, then to any accrued but unpaid interest, then the balance of any
payment shall be applied to the outstanding principal balance of this Note. If
an Event of Default occurs, monies may be applied to this Note in any manner or
order deemed appropriate by Holder.
 
The indebtedness evidenced hereby may be prepaid in whole or in part, at any
time and from time to time, without premium or penalty. Any such prepayments
shall be credited first to any Late Charges, then to accrued and unpaid interest
and then to the outstanding principal balance hereof.
 
 
 
Ex. C - 1

--------------------------------------------------------------------------------

 
 
 
TIME IS OF THE ESSENCE for this Note. It is hereby expressly agreed that in the
event that any default shall occur in the performance of any of Maker’s
obligations hereunder (an “Event of Default”), then, and in such event, the
entire outstanding principal balance of the indebtedness evidenced hereby,
together with any other sums advanced hereunder, and/or under any other
instrument or document now or hereafter evidencing, securing or in any way
relating to the indebtedness evidenced hereby, together with all unpaid interest
accrued thereon, shall, at the option of Holder and without notice to Maker, at
once become due and payable and may be collected forthwith, regardless of the
stipulated date of maturity.
 
Maker shall pay without demand a late charge equal to ten percent (10%) of any
principal and/or interest which is not paid within ten (10) days after its due
date (“Late Charge”). In the event this Note is placed in the hands of an
attorney for collection, or if Holder incurs any costs incident to the
collection of the indebtedness evidenced hereby, Maker and any endorsers hereof
agree to pay to Holder an amount equal to all such costs, including without
limitation all reasonable attorneys’ fees (based on such attorneys’ normal
hourly rates and actual time expended) and all court costs.
 
Presentment for payment, demand, protest and notice of demand, protest and
nonpayment are hereby waived by Maker and all other parties hereto. No failure
to accelerate the indebtedness evidenced hereby by reason of an Event of Default
hereunder, acceptance of a past-due installment or other indulgences granted
from time to time, shall be construed as a novation of this Note or as a waiver
of such right of acceleration or of the right of Holder thereafter to insist
upon strict compliance with the terms of this Note or to prevent the exercise of
such right of acceleration or any other right granted hereunder or by applicable
law. No extension of the time for payment of the indebtedness evidenced hereby
or any installment due hereunder, made by agreement with any person now or
hereafter liable for payment of the indebtedness evidenced hereby, shall operate
to release, discharge, modify, change or affect the original liability of Maker
hereunder or that of any other person now or hereafter liable for payment of the
indebtedness evidenced hereby, either in whole or in part, unless Holder agrees
otherwise in writing. This Note may not be changed orally, but only by an
agreement in writing signed by the party against whom enforcement of any waiver,
change, modification or discharge is sought.
 
This Note is intended as a contract under and shall be construed and enforceable
in accordance with the laws of the State of Delaware.
 
If Holder is unable to obtain prompt legal service on Maker at the address shown
for Maker below, Maker hereby appoints the Secretary of State of the State of
Delaware as Maker's agent for the acceptance of substituted service of process
upon Maker.
 
 
TO THE FULLEST EXTENT POSSIBLE, MAKER WAIVES IN FULL THE RIGHT TO A TRIAL BY
JURY IN REGARD TO ANY DISPUTES, CLAIMS, CAUSES OF ACTION, OBLIGATIONS, DAMAGES,
COMPLAINTS, LITIGATION OR ANY MATTER WHATSOEVER AND OF ANY TYPE OR NATURE,
WHETHER IN CONTRACT, TORT OR OTHERWISE, WHICH MAKER MAY HAVE NOW OR IN THE
FUTURE RELATING TO THIS NOTE. BY EXECUTION OF THISNOTE, MAKER REPRESENTS AND
WARRANTS THAT MAKER IS REPRESENTED BY COMPETENT COUNSEL WHO HAS FULLY AND
COMPLETELY ADVISED MAKER OF THE MEANING AND RAMIFICATIONS OF THE RIGHT OF MAKER
TO A TRIAL BY JURY OR HAD THE FULL AND COMPLETE OPPORTUNITY TO CONSULT SUCH
COUNSEL AND CHOSE NOT TO DO SO, AND, THEREFORE, MAKER FREELY AND VOLUNTARILY
WAIVES SUCH RIGHT TO TRIAL BY JURY.
 
 
 
Ex. C - 2

--------------------------------------------------------------------------------

 
 
 
 
Maker hereby agrees that any dispute with respect to this Note shall be resolved
in the manner provided in Section 20 of the LLC Agreement.
 
As used herein, the terms “Maker” and “Holder” shall be deemed to include their
respective successors, legal representatives and assigns, whether by voluntary
action of the parties or by operation of law.
 
MAKER:
 
Maker's Address for Notices:   DARTMOUTH INVESTMENTS, LLP




By:      
16294 Via Venetia Name:
Delray Beach, FL 33484 Title:
Fax: (561) 330-8006


With a copy to:


John Knobelsdorf
McNaughton Knobelsdorf
3730 Kirby Drive
Houston, TX 77098
Fax: (713) 665-4369
 
 

 
 
Ex. C - 3

--------------------------------------------------------------------------------

 





